--------------------------------------------------------------------------------

Exhibit 10.1


                       
AWARD/CONTRACT
 1. THIS CONTRACT IS A RATED ORDER
RATING
PAGE
OF
PAGES
     UNDER DPAS (15 CFR 700)
     DX-C9
1  
 
66
 2. CONTRACT (Proc.  Inst.  Ident.) NO.
 3. EFFECTIVE DATE
 4. REQUISITION/PURCHASE REQUEST/PROJECT NO.
 HQ0147-14-C-7002
     
 HQ0147434727
 5. ISSUED BY
CODE HQ0147
6. ADMINISTERED BY (If other than Item 5)
CODE 
S3309A
 MISSILE DEFENSE AGENCY (MDA)
 
DCMA LONG ISLAND
     
 CONTRACTS DIRECTORATE
 
605 STEWART AVENUE
     
 BLDG 5222 MARTIN RD
 
GARDEN CITY NY 11530-4761
      SCD:   A
 REDSTONE ARSENAL AL 35898-0001
                             
 7. NAME AND ADDRESS OF CONTRACTOR    (No., street, city, county, state and zip
code)
 
8. DELIVERY
 APPLIED DNA SCIENCES, INC.
   
[     ]  FOB ORIGIN [ X ]  OTHER      (See below)
 50 HEALTH SCIENCES DR
   
9. DISCOUNT FOR PROMPT PAYMENT
 STONY BROOK NY 11790-3349
                   
10. SUBMIT INVOICES     1
  ITEM          
(4 copies unless otherwise specified)
           
TO THE ADDRESS
Section G
 CODE   5XPT1
FACILITY CODE
   
SHOWN IN:
     
 11. SHIP TO/MARK FOR
CODE 
HQ0147
12. PAYMENT WILL BE MADE BY
CODE 
HQ0337
 MISSILE DEFENSE AGENCY (MDA)
 
DFAS COLUMBUS CENTER
     
 BLDG 5222 MARTIN RD
 
NORTH ENTITLEMENT OPERATIONS
     
 REDSTONE ARSENAL AL 35898-0001
 
P.O. BOX 182266
         
COLUMBUS OH 43218-2266
                 
 13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN
14. ACCOUNTING AND APPROPRIATION DATA
     
     COMPETITION:
 See Schedule
     
  [     ] 10 U.S.C. 2304(c)(      ) [    ] 41 U.S.C. 253(c)(      )
       
15A. ITEM NO.
15B. SUPPLIES/ SERVICES
15C. QUANTITY
15D. UNIT
15E. UNIT PRICE
15F. AMOUNT
                     
SEE SCHEDULE
                                       
15G. TOTAL AMOUNT OF CONTRACT
$974,882.00 
16. TABLE OF CONTENTS

(X)
SEC.
DESCRIPTION
 PAGE(S)
(X)
SEC.
DESCRIPTION
 PAGE(S)
PART I - THE SCHEDULE
PART II - CONTRACT CLAUSES
X
A
SOLICITATION/ CONTRACT FORM
 1
X
I
CONTRACT CLAUSES
 48 - 65
X
B
SUPPLIES OR SERVICES AND PRICES/ COSTS
 2 - 26
PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS
X
C
DESCRIPTION/ SPECS./ WORK STATEMENT
 27
X
J
LIST OF ATTACHMENTS
 66
X
D
PACKAGING AND MARKING
 28
PART IV - REPRESENTATIONS AND INSTRUCTIONS
X
E
INSPECTION AND ACCEPTANCE
 29 - 30
 
K
REPRESENTATIONS, CERTIFICATIONS AND
 
X
F
DELIVERIES OR PERFORMANCE
 31 - 34
OTHER STATEMENTS OF OFFERORS
 
X
G
CONTRACT ADMINISTRATION DATA
 35 - 38
 
L
INSTRS., CONDS., AND NOTICES TO OFFERORS
 
X
H
SPECIAL CONTRACT REQUIREMENTS
 39 - 47
 
M
EVALUATION FACTORS FOR AWARD
 
CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE
17. [X] CONTRACTOR’S NEGOTIATED AGREEMENT Contractor is required to sign this
document and return1 copies to  issuing office.) Contractor agrees to furnish
and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein.  The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents:  (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.
 (Attachments are listed herein.)
18. [     ]  AWARD (Contractor is not required to sign this document.)Your offer
on Solicitation Number
                     
including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any continuation sheets.  This award consummates the contract which consists of
the following documents:  (a) the Government’s solicitation and your offer,
and  (b) this award/contract.   No further contractual document is necessary.
       
 19A. NAME AND TITLE OF SIGNER    (Type or print)
 20A. NAME OF CONTRACTING OFFICER
           
 TEL:
 
EMAIL:
 
 19B. NAME OF CONTRACTOR
19C. DATE SIGNED
 20B. UNITED STATES OF AMERICA
20C. DATE SIGNED
                   
 BY
     
 BY
           
(Signature of person authorized to sign)
     
(Signature of Contracting Officer)
   

AUTHORIZED FOR LOCAL REPRODUCTION
 
Previous edition is usable
STANDARD FORM 26 (REV. 4/2008)
Prescribed by GSA
FAR (48 CFR) 53.214(a)

 

 

 

 

 

                   
HQ0147-14-C-7002
                                           
Page 2 of 66
                       
Section B - Supplies or Services and Prices
                                                         
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0001
     
1
 
Each
 
$18,449.00
 
$18,449.00
     
Ph II, Month 1, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1-5) Integrated scope and design
development.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$18,449.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
000101
                 
$0.00
     
Informational Funding SLIN for CLIN 0001
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$18,449.00
     
CIN: HQ0147434727000101
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 3 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0002
     
1
 
Each
 
$18,449.00
 
$18,449.00
     
Ph II, Month 2, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1-5) Integrated scope and design
development.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$18,449.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
000201
                 
$0.00
     
Informational Funding SLIN for CLIN 0002
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$18,449.00
     
CIN: HQ0147434727000201
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 4 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0003
     
1
 
Each
 
$31,365.00
 
$31,365.00
     
Ph II, Month 3, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1-5) Integrated scope and design
finalized.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$31,365.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
000301
                 
$0.00
     
Informational Funding SLIN for CLIN 0003
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$31,365.00
     
CIN: HQ0147434727000301
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 5 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0004
     
1
 
Each
 
$41,811.00
 
$41,811.00
     
Ph II, Month 4, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1-2) High volume marking implementation;
Plan for scale-up of personnel, product, production, facilities, sourcing and
optical reader development.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$41,811.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
000401
                 
$0.00
     
Informational Funding SLIN for CLIN 0004
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$41,811.00
     
CIN: HQ0147434727000401
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 6 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0005
     
1
 
Each
 
$112,227.00
 
$112,227.00
     
Ph II, Month 5, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1-5) Integrated scope and design
development.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$112,227.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
000501
                 
$0.00
     
Informational Funding SLIN for CLIN 0005
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$112,227.00
     
CIN: HQ0147434727000501
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 7 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0006
     
1
 
Each
 
$23,061.00
 
$23,061.00
     
Ph II, Month 6, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1-2) High volume marking implementation;
Plan for scale-up of personnel, product, production, facilities, sourcing and
optical reader development.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$23,061.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
000601
                 
$0.00
     
Informational Funding SLIN for CLIN 0006
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$23,061.00
     
CIN: HQ0147434727000601
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 8 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0007
     
1
 
Each
 
$99,311.00
 
$99,311.00
     
Ph II, Month 7, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1-2) High volume marking implementation;
Plan for scale-up of personnel, product, production, facilities, sourcing and
optical reader development.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$99,311.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
000701
                 
$0.00
     
Informational Funding SLIN for CLIN 0007
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$99,311.00
     
CIN: HQ0147434727000701
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 9 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0008
     
1
 
Each
 
$35,977.00
 
$35,977.00
     
Ph II, Month 8, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1-2) High volume marking implementation;
Plan for scale-up of personnel, product, production, facilities, sourcing and
optical reader development.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$35,977.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
000801
                 
$0.00
     
Informational Funding SLIN for CLIN 0008
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$35,977.00
     
CIN: HQ0147434727000801
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 10 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0009
     
1
 
Each
 
$53,061.00
 
$53,061.00
     
Ph II, Month 9, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1,2,5) High volume marking
implementation; optical reader system development; and in-field DNA reader proof
of concept.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$53,061.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
000901
                 
$0.00
     
Informational Funding SLIN for CLIN 0009
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$53,061.00
     
CIN: HQ0147434727000901
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 11 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0010
     
1
 
Each
 
$41,811.00
 
$41,811.00
     
Ph II, Month 10, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1,2,5) High volume marking
implementation; optical reader system development; and in-field DNA reader proof
of concept.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$41,811.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
001001
                 
$0.00
     
Informational Funding SLIN for CLIN 0010
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$41,811.00
     
CIN: HQ0147434727001001
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 12 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0011
     
1
 
Each
 
$35,977.00
 
$35,977.00
     
Ph II, Month 11, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1,2,5) High volume marking
implementation; optical reader system development; and in-field DNA reader proof
of concept.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$35,977.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
001101
                 
$0.00
     
Informational Funding SLIN for CLIN 0011
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$35,977.00
     
CIN: HQ0147434727001101
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 13 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0012
     
1
 
Each
 
$239,936.00
 
$239,936.00
     
Ph II, Month 12, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1,2,5) High volume marking
implementation; optical reader system field tests, mark and reader optimization;
and in-field DNA reader proof of concept.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$239,936.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
001201
                 
$0.00
     
Informational Funding SLIN for CLIN 0012
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$239,936.00
     
CIN: HQ0147434727001201
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 14 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0013
     
1
 
Each
 
$53,061.00
 
$53,061.00
     
Ph II, Month 13, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1,2,3,5) High volume marking
implementation; optical reader system field tests; mark and reader optimization;
and in-field DNA reader proof of concept.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$53,061.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
001301
                 
$0.00
     
Informational Funding SLIN for CLIN 0013
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$53,061.00
     
CIN: HQ0147434727001301
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 15 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0014
     
1
 
Each
 
$31,365.00
 
$31,365.00
     
Ph II, Month 14, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1,3,5) High volume marking implementation
(Task 1); complete Task 3; and in-field DNA reader proof of concept (Task 5).
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$31,365.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
001401
                 
$0.00
     
Informational Funding SLIN for CLIN 0014
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$31,365.00
     
CIN: HQ0147434727001401
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 16 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0015
     
1
 
Each
 
$13,836.00
 
$13,836.00
     
Ph II, Month 15, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1,2,5) High volume marking implementation
(Task 1); complete Task 2; and in-field DNA reader proof of concept (Task 5).
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$13,836.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
001501
                 
$0.00
     
Informational Funding SLIN for CLIN 0015
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$13,836.00
     
CIN: HQ0147434727001501
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 17 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0016
     
1
 
Each
 
$43,836.00
 
$43,836.00
     
Ph II, Month 16, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1,4,5) High volume marking
implementation; cost model development; and in-field DNA reader proof of
concept.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$43,836.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
001601
                 
$0.00
     
Informational Funding SLIN for CLIN 0016
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$43,836.00
     
CIN: HQ0147434727001601
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 18 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0017
     
1
 
Each
 
$13,836.00
 
$13,836.00
     
Ph II, Month 17, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. : (Tasks 1,4,5) High volume marking
implementation (Task 1); complete Task 4; and in-field DNA reader proof of
concept (Task 5).
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$13,836.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
001701
                 
$0.00
     
Informational Funding SLIN for CLIN 0017
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$13,836.00
     
CIN: HQ0147434727001701
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 19 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0018
     
1
 
Each
 
$21,391.00
 
$21,391.00
     
Ph II, Month 18, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1, 5) Complete Task 1; and in-field DNA
reader proof of concept (Task 5).
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$21,391.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
001801
                 
$0.00
     
Informational Funding SLIN for CLIN 0018
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$21,391.00
     
CIN: HQ0147434727001801
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 20 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0019
     
1
 
Each
 
$9,224.00
 
$9,224.00
     
Ph II, Month 19, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1-5) Marking and authentication of other
electronic components (Task 5) and monitor and validate results; conduct data
analysis (Tasks 1-5).
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$9,224.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
001901
                 
$0.00
     
Informational Funding SLIN for CLIN 0019
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$9,224.00
     
CIN: HQ0147434727001901
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 21 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0020
     
1
 
Each
 
$9,224.00
 
$9,224.00
     
Ph II, Month 20, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1-5) Marking and authentication of other
electronic components (Task 5) and monitor and validate results; conduct data
analysis (Tasks 1-5).
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$9,224.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
002001
                 
$0.00
     
Informational Funding SLIN for CLIN 0020
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$9,224.00
     
CIN: HQ0147434727002001
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 22 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0021
     
1
 
Each
 
$9,224.00
 
$9,224.00
     
Ph II, Month 21, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. (Tasks 1-5) Marking and authentication of other
electronic components (Task 5) and monitor and validate results; conduct data
analysis (Tasks 1-5).
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$9,224.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
002101
                 
$0.00
     
Informational Funding SLIN for CLIN 0021
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$9,224.00
     
CIN: HQ0147434727002101
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 23 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0022
     
1
 
Each
 
$9,224.00
 
$9,224.00
     
Ph II, Month 22, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. The Contractor will conduct an innovative proof
of concept of an in-field DNA reader and marking and authentication of other
electronic components in accordance with Task 5 of the Contractor’s SBIR Phase
II proposal dated October 2013 in response to SBIR Topic MDA-12-026.”
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$9,224.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
002201
                 
$0.00
     
Informational Funding SLIN for CLIN 0022
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$9,224.00
     
CIN: HQ0147434727002201
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 24 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0023
     
1
 
Each
 
$4,613.00
 
$4,613.00
     
Ph II, Month 23, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. Finalize conclusions and documentation across
all project tracks and tasks.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$4,613.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
002301
                 
$0.00
     
Informational Funding SLIN for CLIN 0023
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$4,613.00
     
CIN: HQ0147434727002301
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 25 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0024
     
1
 
Each
 
$4,613.00
 
$4,613.00
     
Ph II, Month 24, Research & Development
                 
FFP
                     
The Contractor shall perform research and development efforts IAW its Technical
Proposal # B2-1973, Title: “Marking of Components for Avoidance of Counterfeit
Parts”, Dated: October 7, 2013. Final report submitted to MDA.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$4,613.00
                         
FSC CD: AC22
                                                             
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
002401
                 
$0.00
     
Informational Funding SLIN for CLIN 0024
             
FFP
                     
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
$0.00
                             
ACRN AA
             
$4,613.00
     
CIN: HQ0147434727002401
                                     
FSC CD: AC22
                     

 

 

 

 

 

                   
HQ0147-14-C-7002
 
Page 26 of 66
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
 
0025
     
1
 
Lot
 
 
 
NSP
     
Data & Reports
                 
FFP
                     
The Contractor shall provide data deliverables in accordance with Exhibit A
Contract Data Reuirements Lists (CDRLs), DD Form 1423-1.
         
FOB: Destination
                     
PURCHASE REQUEST NUMBER: HQ0147434727
                                                                         
NET AMT
 
 
                         
FSC CD: AC22
             

 

 

 

 

 
HQ0147-14-C-7002
 
Page 27 of 66
 
Section C - Descriptions and Specifications
 
CLAUSES INCORPORATED BY FULL TEXT
 
C-01     SCOPE OF WORK (MAY 2005)
The Contractor shall perform the work specified in the Contractor’s Technical
Proposal identified in Section B and hereby incorporated by reference, or other
Attachments/Exhibits in Section J of this contract.  The Contractor shall
provide all necessary materials, labor, equipment and facilities incidental to
the performance of this requirement.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 28 of 66
 
Section D - Packaging and Marking
 
CLAUSES INCORPORATED BY FULL TEXT
 
D-01     PACKAGING AND MARKING OF TECHNICAL DATA (APR 2009)
 
Technical data items shall be preserved, packaged, packed, and marked in
accordance with the best commercial practices to meet the packaging requirements
of the carrier and insure safe delivery at destination.  Classified reports,
data and documentation shall be prepared for shipment in accordance with the
current National Industrial Security Program Operating Manual (NISPOM), DOD
5220.22-M.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 29 of 66
 
Section E - Inspection and Acceptance
 
INSPECTION AND ACCEPTANCE TERMS
 
Supplies/services will be inspected/accepted at:
 
CLIN
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
0001
Destination
Government
Destination
Government
000101
Destination
Government
Destination
Government
0002
Destination
Government
Destination
Government
000201
Destination
Government
Destination
Government
0003
Destination
Government
Destination
Government
000301
Destination
Government
Destination
Government
0004
Destination
Government
Destination
Government
000401
Destination
Government
Destination
Government
0005
Destination
Government
Destination
Government
000501
Destination
Government
Destination
Government
0006
Destination
Government
Destination
Government
000601
Destination
Government
Destination
Government
0007
Destination
Government
Destination
Government
000701
Destination
Government
Destination
Government
0008
Destination
Government
Destination
Government
000801
Destination
Government
Destination
Government
0009
Destination
Government
Destination
Government
000901
Destination
Government
Destination
Government
0010
Destination
Government
Destination
Government
001001
Destination
Government
Destination
Government
0011
Destination
Government
Destination
Government
001101
Destination
Government
Destination
Government
0012
Destination
Government
Destination
Government
001201
Destination
Government
Destination
Government
0013
Destination
Government
Destination
Government
001301
Destination
Government
Destination
Government
0014
Destination
Government
Destination
Government
001401
Destination
Government
Destination
Government
0015
Destination
Government
Destination
Government
001501
Destination
Government
Destination
Government
0016
Destination
Government
Destination
Government
001601
Destination
Government
Destination
Government
0017
Destination
Government
Destination
Government
001701
Destination
Government
Destination
Government
0018
Destination
Government
Destination
Government
001801
Destination
Government
Destination
Government
0019
Destination
Government
Destination
Government
001901
Destination
Government
Destination
Government
0020
Destination
Government
Destination
Government
002001
Destination
Government
Destination
Government
0021
Destination
Government
Destination
Government
002101
Destination
Government
Destination
Government
0022
Destination
Government
Destination
Government
002201
Destination
Government
Destination
Government
0023
Destination
Government
Destination
Government
002301
Destination
Government
Destination
Government
0024
Destination
Government
Destination
Government
002401
Destination
Government
Destination
Government
0025
Destination
Government
Destination
Government

 

 

 

 

 
HQ0147-14-C-7002
 
Page 30 of 66
 
CLAUSES INCORPORATED BY REFERENCE
               
52.246-9
Inspection Of Research And Development (Short Form)
APR 1984
   
52.246-16
Responsibility For Supplies
APR 1984
   
252.246-7000
Material Inspection And Receiving Report
MAR 2008
                       

 

 

 

 

 


HQ0147-14-C-7002
 
Page 31 of 66
 
Section F - Deliveries or Performance

                 
DELIVERY INFORMATION
                         
CLIN
 
DELIVERY DATE
 
QUANTITY
 
SHIP TO ADDRESS
 
UIC
                 
0001
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
000101
 
N/A
 
N/A
 
N/A
 
N/A
                 
0002
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
000201
 
N/A
 
N/A
 
N/A
 
N/A
                 
0003
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
000301
 
N/A
 
N/A
 
N/A
 
N/A
                 
0004
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
000401
 
N/A
 
N/A
 
N/A
 
N/A
                 
0005
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
000501
 
N/A
 
N/A
 
N/A
 
N/A
                 
0006
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
000601
 
N/A
 
N/A
 
N/A
 
N/A

 

 

 

 

 
HQ0147-14-C-7002
 
Page 32 of 66

                 
0007
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
000701
 
N/A
 
N/A
 
N/A
 
N/A
                 
0008
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
000801
 
N/A
 
N/A
 
N/A
 
N/A
                 
0009
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
000901
 
N/A
 
N/A
 
N/A
 
N/A
                 
0010
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
001001
 
N/A
 
N/A
 
N/A
 
N/A
                 
0011
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
001101
 
N/A
 
N/A
 
N/A
 
N/A
                 
0012
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
001201
 
N/A
 
N/A
 
N/A
 
N/A
                 
0013
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
001301
 
N/A
 
N/A
 
N/A
 
N/A
                 
0014
 
POP 03-JUL-2014 TO
02-JUL-2016
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
BLDG 5222 MARTIN RD
REDSTONE ARSENAL AL 35898-0001
FOB: Destination
 
HQ0147
                 
001401
 
N/A
 
N/A
 
N/A
 
N/A

 

 

 

 

 
HQ0147-14-C-7002
 
Page 33 of 66

                 
0015
 
POP 03-JUL-2014 TO
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
 
HQ0147
   
02-JUL-2016
     
BLDG 5222 MARTIN RD
               
REDSTONE ARSENAL AL 35898-0001
               
FOB: Destination
                     
001501
 
N/A
 
N/A
 
N/A
 
N/A
                 
0016
 
POP 03-JUL-2014 TO
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
 
HQ0147
   
02-JUL-2016
     
BLDG 5222 MARTIN RD
               
REDSTONE ARSENAL AL 35898-0001
               
FOB: Destination
                     
001601
 
N/A
 
N/A
 
N/A
 
N/A
                 
0017
 
POP 03-JUL-2014 TO
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
 
HQ0147
   
02-JUL-2016
     
BLDG 5222 MARTIN RD
               
REDSTONE ARSENAL AL 35898-0001
               
FOB: Destination
                     
001701
 
N/A
 
N/A
 
N/A
 
N/A
                 
0018
 
POP 03-JUL-2014 TO
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
 
HQ0147
   
02-JUL-2016
     
BLDG 5222 MARTIN RD
               
REDSTONE ARSENAL AL 35898-0001
               
FOB: Destination
                     
001801
 
N/A
 
N/A
 
N/A
 
N/A
                 
0019
 
POP 03-JUL-2014 TO
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
 
HQ0147
   
02-JUL-2016
     
BLDG 5222 MARTIN RD
               
REDSTONE ARSENAL AL 35898-0001
               
FOB: Destination
                     
001901
 
N/A
 
N/A
 
N/A
 
N/A
                 
0020
 
POP 03-JUL-2014 TO
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
 
HQ0147
   
02-JUL-2016
     
BLDG 5222 MARTIN RD
               
REDSTONE ARSENAL AL 35898-0001
               
FOB: Destination
                     
002001
 
N/A
 
N/A
 
N/A
 
N/A
                 
0021
 
POP 03-JUL-2014 TO
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
 
HQ0147
   
02-JUL-2016
     
BLDG 5222 MARTIN RD
               
REDSTONE ARSENAL AL 35898-0001
               
FOB: Destination
                     
002101
 
N/A
 
N/A
 
N/A
 
N/A
                 
0022
 
POP 03-JUL-2014 TO
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
 
HQ0147
   
02-JUL-2016
     
BLDG 5222 MARTIN RD
               
REDSTONE ARSENAL AL 35898-0001
               
FOB: Destination
   

 

 

 

 

 
HQ0147-14-C-7002
 
Page 34 of 66

                 
002201
 
N/A
 
N/A
 
N/A
 
N/A
                                   
0023
 
POP 03-JUL-2014 TO
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
 
HQ0147
   
02-JUL-2016
     
BLDG 5222 MARTIN RD
               
REDSTONE ARSENAL AL 35898-0001
               
FOB: Destination
                     
002301
 
N/A
 
N/A
 
N/A
 
N/A
                 
0024
 
POP 03-JUL-2014 TO
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
 
HQ0147
   
02-JUL-2016
     
BLDG 5222 MARTIN RD
               
REDSTONE ARSENAL AL 35898-0001
               
FOB: Destination
                     
002401
 
N/A
 
N/A
 
N/A
 
N/A
                 
0025
 
POP 03-JUL-2014 TO
 
N/A
 
MISSILE DEFENSE AGENCY (MDA)
 
HQ0147
   
02-JUL-2016
     
BLDG 5222 MARTIN RD
               
REDSTONE ARSENAL AL 35898-0001
               
FOB: Destination
   

 
CLAUSES INCORPORATED BY REFERENCE

         
52.242-15
 
Stop-Work Order
 
AUG 1989
52.247-34
 
F.O.B. Destination
 
NOV 1991
52.247-55
 
F.O.B. Point For Delivery Of Government-Furnished
 
JUN 2003
   
Property
   

 

 

 

 

 
HQ0147-14-C-7002
 
Page 35 of 66
 
Section G - Contract Administration Data
 
ACCOUNTING AND APPROPRIATION DATA
 
AA: 044411 097       0400 000 N 20142015 D 2520
Z6_SD45P_FY14   A1-SBIR-FY1415    71DV    255
AMOUNT: $974,882.00
CIN HQ0147434727000101: $18,449.00
CIN HQ0147434727000201: $18,449.00
CIN HQ0147434727000301: $31,365.00
CIN HQ0147434727000401: $41,811.00
CIN HQ0147434727000501: $112,227.00
CIN HQ0147434727000601: $23,061.00
CIN HQ0147434727000701: $99,311.00
CIN HQ0147434727000801: $35,977.00
CIN HQ0147434727000901: $53,061.00
CIN HQ0147434727001001: $41,811.00
CIN HQ0147434727001101: $35,977.00
CIN HQ0147434727001201: $239,936.00
CIN HQ0147434727001301: $53,061.00
CIN HQ0147434727001401: $31,365.00
CIN HQ0147434727001501: $13,836.00
CIN HQ0147434727001601: $43,836.00
CIN HQ0147434727001701: $13,836.00
CIN HQ0147434727001801: $21,391.00
CIN HQ0147434727001901: $9,224.00
CIN HQ0147434727002001: $9,224.00
CIN HQ0147434727002101: $9,224.00
CIN HQ0147434727002201: $9,224.00
CIN HQ0147434727002301: $4,613.00
CIN HQ0147434727002401: $4,613.00

 
CLAUSES INCORPORATED BY REFERENCE
 
252.204-0002   Line Item Specific: Sequential ACRN Order   SEP 2009
 
CLAUSES INCORPORATED BY FULL TEXT
 
-01      CONTRACT ADMINISTRATION (MAY 2012)
 
Notwithstanding the Contractor’s responsibility for total management during the
performance of this contract, the administration of the contract will require
maximum coordination between the Government and the Contractor.  The following
individuals will be the Government points of contact during the performance of
this contract:
 
a.  CONTRACTING OFFICERS
 
           All contract administration will be effected by the Procuring
Contracting Officer (PCO) or designated Administrative Contracting Officer
(ACO).  Communication pertaining to the contract administration should be
addressed to the Contracting Officer.  Contract administration functions (see
FAR 42.302 and DFARS 242.302) are assigned to the cognizant contract
administration office.  No changes, deviations, or waivers shall be effective
without a modification of the contract executed by the Contracting Officer or
his duly authorized representative authorizing such changes, deviations, or
waivers.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 36 of 66
 
 
The point of contact for all contractual matters is:
Name:  
Organizational Code:  MDA/DACV
Telephone Number:  
E-Mail Address:  
 
The Contract Specialist is:
Name:
Organizational Code: MDA/DACV
Telephone Number:
E-Mail Address:
 
            b.  TECHNICAL MONITOR
 
           The Technical Monitor is not authorized to change any of the terms
and conditions of the contract.  The Contractor is advised that only the
Contracting Officer can change or modify the contract terms or take any other
action which obligates the Government.  Then, such action must be set forth in a
formal modification to the contract.  The authority of the TM is strictly
limited to him/her, without redelegation, to the specific duties set forth in
his/her letter of appointment, a copy of which is furnished to the
Contractor.  Contractors who rely on direction from other than the Contracting
Officer,  a TM acting outside the strict limits of his/her responsibilities as
set forth in his/her letter of appointment do so at their own risk and
expense.  Such actions do not bind the Government contractually.  Any
contractual questions shall be directed to the Contracting Officer.
 
           The TM under this contract is:
Name:
Organizational Code:  MDA/QSP
Telephone Number:
E-Mail Address:   
 
G-05     SUBMISSION OF PAYMENT REQUESTS USING WIDE AREA WORK FLOW – RECEIPT AND
ACCEPTANCE (WAWF-RA) (Jun 2012)
 
            a.  Requirement for Electronic Payment Requests by WAWF-RA:
 
            1.  The Contractor shall submit all payment requests electronically
in accordance with FAR Part 32.  As prescribed in DFARS clause 252.232-7003,
Electronic Submission of Payment Requests and Receiving Reports, contractors
shall submit all payment requests in electronic form unless the exception in the
DFARS clause applies.  Paper copies will no longer be processed for payment.
 
            2.  To facilitate electronic submission, contractors shall submit
all payment requests through the Wide Area Work Flow-Receipt and Acceptance
(WAWF-RA) System as described at
https://wawf.eb.mil/xhtml/unauth/web/homepage/HomePage.xhtml  
using the appropriate Service Acceptor’s DoDAAC (MDA/NCR is HQ0006; MDIOC is
H95001, MDA/HSV is HQ0147).   When using WAWF-RA, the contractor must include
the Contracting Officer’s Representative’s (COR) e-mail in the invoice
submission template in order to notify the COR that a WAWF document has been
submitted for approval.
 

 

 

 


HQ0147-14-C-7002
 
Page 37 of 66
 
           3.  In accordance with Appendix F of the DFARS, at the time of each
delivery of supplies or services under this contract, the contractor shall
prepare and furnish to the Government the WAWF-RA electronic form in lieu of a
paper copy Material Inspection and Receiving Report (MIRR), DD Form 250.
 
           4.  When requesting final payment, the Contractor must establish
compliance with all terms of the contract by submitting a Final Receiving Report
through WAWF-RA, or Letter of Transmittal, as applicable.
 
           5.  The WAWF Training Links are located on the Internet at
https://wawftraining.eb.mil/xhtml/unauth/web/wbt/WbtSummary.xhtml.
 
           6.  Questions regarding the use of the system are to be directed to
the WAWF Help Desk:
 
DISA DECC Ogden
Electronic Business Service Desk
CONUS ONLY:   1-866-618-5988
COMMERCIAL:  801-605-7095
DSN:  338-7095
FAX COMMERCIAL:  801-605-7453
FAX DSN:  388-7453
cscassig@csd.disa.mil
 
           b.  Submission of Invoices under Fixed Price Type Contracts
 
           1.  “Invoice” as used in this paragraph does not include the
contractor’s requests for progress payments.
 
           2.  The use of WAWF-RA electronic form and invoice are in accordance
with DFARS Appendix F.
 
           3.  In addition to the requirements of the Prompt Payment clause of
the contract, the contractor shall cite on each invoice the contract line item
(CLIN); the contract subline item number (SUBCLIN), if applicable; the
accounting classification reference number (ACRN), and the payment terms.
 
           4.  The contractor shall prepare either:
 
a separate invoice for each activity designated to receive the supplies or
services; or,
 
    a consolidated invoice covering all shipments delivered under an individual
order.
 
           5.  If acceptance is at origin, the contractor shall submit the
WAWF-RA electronic form or other acceptance verification directly to the
designated payment office.
 
           6.  If acceptance is at destination, the consignee will forward
acceptance verification to the designated payment office.
 
OR
 
           b.   Submission of Vouchers under Time and Materials and Cost Type
Contracts
 
           1.  Contractors approved under the Defense Contract Audit Agency’s
(DCAA) direct billing program may submit the first and subsequent interim
vouchers directly to the disbursing office.  Contractors participating in the
direct billing program must provide a copy of the first interim voucher to the
cognizant DCAA office within 5 days of its submission to the disbursing office.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 38 of 66
 
           2.  Upon written notification to the contractor, DCAA may rescind the
direct submission authority.  Upon receipt of the notice to rescind the direct
submission authority, the contractor will immediately begin to submit invoices
for the affected contracts to DCAA.
 
           3.  When authorized by the DCAA in accordance with DFARS 242.803(b)
(i) (C), the contractor may submit interim payment requests.  Such authorization
does not extend to the first and final vouchers.  Vouchers requesting interim
payments shall be submitted no more than once every two weeks.  For indefinite
delivery type contracts, interim payment requests shall be submitted no more
than once every two weeks for each delivery order.  There shall be a lapse of no
more than 90 calendar days between performance and submission of an interim
payment request.
 
           4.  The contractor agrees to segregate costs incurred under this
contract at the level of performance, either task or subtask, or CLIN or
SUBCLIN, rather than on a total contract basis, and to submit vouchers
reflecting costs incurred at that level.  Vouchers shall contain summaries of
work charged during the period covered, as well as overall cumulative summaries
for all work invoiced to date, by line item, subline item, task or
subtask.  Delivery orders will be segregated by individual order.
 
           5.  Prior to final voucher submission, the contractor must submit the
final report/final deliverable to the contracting officer's representative (COR)
for approval.  The COR will provide to the contractor an e-mail stating
acceptance of the final report/final deliverable.  The contractor must attach
the approval to the final voucher in WAWF and forward to the cognizant DCAA
office and ACO for approval.
 
CLAUSES INCORPORATED BY FULL TEXT
 
G-13  NOTICE OF THE GOVERNMENT'S USE OF OUTSIDE CONTRACTORS TO REVIEW SUBMITTED
INVOICES, PAYMENT REQUESTS, AND MATERIAL INSPECTION AND RECEIVING REPORTS (MAY
2009)
 
The Government may utilize support contractors to assist the Government in the
review and evaluation of the offeror's invoices, payment requests, material
inspection and receiving reports, and similar requests for payment or evidence
of delivery.  These contractors will be provided access to these and other
records which may contain the proprietary information of the offeror, to include
awarded contracts, to support Government officials in reviewing and reconciling
invoices, payment records, and the Government's financial and budgetary records,
and in facilitating the timely payment of submitted invoices.
 
The support contractors are prohibited from obtaining proprietary information to
which their employees will have access in the performance of their
responsibilities, and are required to promptly notify the contracting officer of
any breach of their employees' non-disclosure obligations.  Each of the
contractor employees has also been required to execute a non-disclosure
agreement which acknowledges their responsibilities to only use proprietary
information in performance of the above tasks and for no other reason; that they
will not share proprietary information with their employers; that they will not
use such information for personal or other benefit; and that they will promptly
notify their employers of any breaches of their responsibilities.
 
Unless the offeror specifically objects in writing, the offeror agrees, by the
submission of a proposal, to  allow the Government's support contractors to have
access to the offeror's proprietary information for the purposes described
above.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 39 of 66
 
Section H - Special Contract Requirements
 
CLAUSES INCORPORATED BY FULL TEXT
 
H-08    PUBLIC RELEASE OF INFORMATION (Jun 2013)
 
a. The policies and procedures outlined herein apply to information submitted by
the Contractor and his subcontractors for approval for public release. Prior to
public release, all information must be cleared as shown in the “National
Industrial Security Program Operations Manual” (DoD 5220.22-M). At a minimum,
these materials may be technical papers, presentations, articles for publication
and speeches or mass media material, such as press releases, photographs, fact
sheets, advertising, posters, compact discs, videos, etc.
 
b. All materials which relate to the work performed by the contractor under this
contract must be submitted to MDA for review and approval prior to release to
the public. Subcontractor public information materials must be submitted for
approval through the prime contractor to MDA.
 
c. Upon request, the Contracting Officer’s Representative (COR) will provide the
contractor the MDA Form 003, “Security and Policy Review” or any superseding MDA
form. The contractor must complete Sections A-C and E-H of the Form 003 (or
comply with the instructions of any superseding form) and submit it to the COR
with the materials to be cleared. If the information was previously cleared,
provide the Public Release Case Number, if available, and a copy of the previous
document highlighting the updated information.
 
d. The contractor must submit the following to the COR at least 60 days in
advance of the proposed release date:
 
(1) the completed Form 003 and one (1) electronic copy of the material to be
reviewed. File size must not exceed 25MB; and,
(2) a written statement, including:
(a) to whom the material is to be released;
(b) the desired date for public release;
(c) a statement that the material has been reviewed and approved by officials of
the contractor or the subcontractor, for public release; and,
(d) the contract number.
 
e. The items submitted must be complete. Photographs must have captions.
 
f. Outlines, rough drafts, marked-up copy (with handwritten notes), incorrect
distribution statements, For Official Use Only (FOUO) information, export
controlled, or International Traffic in Arms Regulations ( ITAR) information
will not be accepted or cleared.
 
g. Abstracts or abbreviated materials may be submitted if the intent is to
determine the feasibility of going further in preparing a complete paper for
clearance. However, clearance of abstracts or abbreviated materials does not
satisfy the requirement for clearance of the entire paper.
 
h. The MDA Director of Public Affairs (MDA/PA) is responsible for coordinating
the public release review. MDA/PA will work directly with the COR if there are
questions or concerns regarding submissions. MDA/PA will not work with
contractors who have not gone through their COR.
 
i. The COR will notify the contractor of the agency’s final decision regarding
the status of the request.
 
j. Once information has been cleared for public release, it is in the public
domain and must always be used in its originally cleared context and format.
Information previously cleared for public release but containing new, modified
or further developed information must be submitted again for public release
following the steps outlined in items a. through h. above.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 40 of 66
 
H-09 ORGANIZATIONAL CONFLICT OF INTEREST (Jun 2012)
 
a. Purpose: The primary purpose of this clause is to aid in ensuring that:
 
           (1) the Contractor’s objectivity and judgment are not biased because
of its present or planned interests which relate to work under this contract;
 
           (2) the Contractor does not obtain unfair competitive advantage by
virtue of its access to non-public information regarding the Government’s
program plans and actual or anticipated resources; and
 
           (3) the Contractor does not obtain unfair competitive advantage by
virtue of its access to proprietary information belonging to others.
 
b. Scope: Organizational Conflict of Interest (OCI) rules, procedures and
responsibilities as described in FAR Subpart 9.5 shall be applicable to this
contract and any resulting subcontracts.
 
           (1) The general rules in FAR 9.505-1 through 9.505-4 and the
restrictions described herein shall apply to performance or participation by the
Contractor and any of its affiliates or their successors-in-interest
(hereinafter collectively referred to as “Contractor”) in the activities covered
by this contract as prime Contractor, subcontractor, co-sponsor, joint venturer,
consultant, or in any similar capacity.
 
           (2) The Missile Defense Agency’s OCI policy is in Attachment 1 of
this contract.
 
c. Access to and Use of Nonpublic Information: If the Contractor, in performance
of this contract, obtains access to nonpublic information such as plans,
policies, reports, studies, financial plans, or data which has not been released
or otherwise made available to the public, the Contractor agrees that without
prior written approval of the Contracting Officer, it shall not:
 
           (1) use such information for any private purpose;
 
           (2) release such information.
 
d. Access to and Protection of Proprietary Information: The Contractor agrees to
exercise diligent effort to protect proprietary information from misuse or
unauthorized disclosure in accordance with the provisions of FAR 9.505-4. The
Contractor may be required to enter into a written non-disclosure agreement with
the third party asserting proprietary restrictions.
 
e. Subcontracts: The Contractor shall include this clause in consulting
agreements, teaming agreements, subcontracts, or other arrangements for
provision of services or supplies of any tier. The terms “contract”,
“Contractor”, and “Contracting Officer” shall be appropriately modified to
preserve the Government’s rights.
 
f. Representations and Disclosures:
 
           (1) The Contractor represents that it has disclosed to the
Contracting Officer, prior to award, all facts relevant to the existence or
potential existence of organizational conflicts of interest as that term is used
in FAR Subpart 9.5. To facilitate disclosure and Contracting Officer approval,
the Contractor shall complete an OCI Analysis/Disclosure Form for each MDA,
Ballistic Missile Defense (BMD), and BMD-related contract or subcontract (form
shall be requested from the Procuring Contracting Officer).
 
           (2) The Contractor represents that if it discovers an organizational
conflict of interest or potential conflict of interest after award, a prompt and
full disclosure shall be made in writing to the Contracting Officer. This
disclosure shall include a description of the action the Contractor has taken or
proposes to take in order to avoid or mitigate such conflicts.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 41 of 66
 
g. Remedies and Waiver:
 
           (1) For breach of any of the above restrictions or for non-disclosure
or misrepresentation of any relevant facts required to be disclosed concerning
this contract, the Government may: terminate this contract for default;
disqualify the Contractor from subsequent related contractual efforts if
necessary to neutralize a resulting organizational conflict of interest; and
pursue such other remedies as may be permitted by law or this contract. If,
however, in compliance with this clause, the Contractor discovers and promptly
reports an organizational conflict of interest (or the potential thereof)
subsequent to contract award, the Contracting Officer may terminate this
contract for convenience if such termination is deemed to be in the best
interest of the Government or take other appropriate actions.
 
           (2) The parties recognize that this clause has potential effects
which will survive the performance of this contract and that it is impossible to
foresee each circumstance to which it might be applied in the future.
Accordingly, the Contractor may at any time seek a waiver from the Director,
MDA, (via the Contracting Officer) by submitting a full written description of
the requested waiver and the reasons in support thereof.
 
CLAUSES INCORPORATED BY FULL TEXT
 
H-10    ENABLING CLAUSE FOR BMD INTERFACE SUPPORT (APR 2009)
 
           a. It is anticipated that, during the performance of this contract,
the Contractor will be required to support Technical Interface/Integration
Meetings (TIMS) with other Ballistic Missile Defense (BMD) Contractors and other
Government agencies. Appropriate organizational conflicts of interest clauses
and additional costs, if any, will be negotiated as needed to protect the rights
of the Contractor and the Government.
 
           b. Interface support deals with activities associated with the
integration of the requirements of this contract into BMD system plans and the
support of key Missile Defense Agency (MDA) program reviews.
 
           c. The Contractor agrees to cooperate with BMD Contractors by
providing access to technical matters, provided, however, the Contractor will
not be required to provide proprietary information to non-Government entities or
personnel in the absence of a non-disclosure agreement between the Contractor
and such entities.
 
           d. The Contractor further agrees to include a clause in each
subcontract requiring compliance with paragraph c. above, subject to
coordination with the Contractor. This agreement does not relieve the Contractor
of its responsibility to manage its subcontracts effectively, nor is it intended
to establish privity of contract between the Government and such subcontractors.
 
           e. Personnel from BMD Contractors or other Government agencies or
Contractors are not authorized to direct the Contractor in any manner.
 
           f. This clause shall not prejudice the Contractor or its
subcontractors from negotiating separate organizational conflict of interest
agreements with BMD Contractors; however, these agreements shall not restrict
any of the Government’s rights established pursuant to this clause or any other
contract.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 42 of 66
 
CLAUSES INCORPORATED BY FULL TEXT
 
H-11    MDA VISIT AUTHORIZATION PROCEDURES (Nov 2012)
 
           a. The Contractor shall submit all required visit clearances in
accordance with current NISPOM regulations. Visit clearances shall identify the
contract number.

   
For Visit Requests to the National Capital Region send to:
     

 
Missile Defense Agency
 
Attn: Access Control Center
 
5700 18th Street, Bldg 245
 
Fort Belvoir, VA 22060-5573
 
571-231-8249
 
571-231-8099 FAX
 

   
For Visit Requests to Huntsville, AL send to:
     
Missile Defense Agency,
 

 
Attn: Visitor Control
 
Bldg 5224 Martin Road
 
Redstone Arsenal, AL 35898
 
256-450-3215
 
256-450-3222 FAX
 

   
For Visit Requests to Colorado Springs, CO send to:
     
Missile Defense Agency,
 

 
Attn: Visitor Control
 
720 Irwin Drive, Bldg 720 Room 125
 
Schriever AFB, CO 80912
 
719-721-0362
 
719-721-8399 FAX
 


 
           
 
CLAUSES INCORPORATED BY FULL TEXT
 
H-14    PERSONNEL QUALIFICATIONS (MAY 2005)
 
           a. The Contractor shall promptly notify the Contracting Officer and
Contracting Officer’s Representative prior to making any changes in key staff.
If replacing key staff the Contractor shall adhere to the following: (1)
replacement person’s qualifications are equal to or better than the
qualifications of the person being replaced; or (2) the added person’s
qualifications are equal to or better than the core capabilities of this
contract. Key staff positions are defined as: Principal Investigator, Program
Manager, Deputy Program Manager, or Lead Engineer.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 43 of 66
 
           b. All Contractor notifications must provide the name and departure
date for the incumbent leaving, a complete resume for the proposed substitute,
and any other pertinent information requested by the Contracting Officer. The
Government shall be provided the opportunity to review the proposed substitution
regarding qualifications, security matters or any other concerns which could, in
its opinion, affect performance under this contract.
 
           c. This clause does not, in any way, abrogate the contractor’s
authority to hire or assign personnel as it sees fit, or its responsibility to
fill key positions with qualified personnel.
 
CLAUSES INCORPORATED BY FULL TEXT
 
H-27    FOREIGN PERSONS (Jun 2010)
 
1. “Foreign National” (also known as Foreign Persons) as used in this clause
means any person who is NOT:
 
a. a citizen or national of the United States; or
 
b. a lawful permanent resident; or
 
c. a protected individual as defined by 8 U.S.C.1324b(a)(3).
 
“Lawful permanent resident” is a person having the status of having been
lawfully accorded the privilege of residing permanently in the United States as
an immigrant in accordance with the immigration laws and such status not having
changed.
 
“Protected individual” is an alien who is lawfully admitted for permanent
residence, is granted the status of an alien lawfully admitted for temporary
residence under 8 U.S.C.1160(a) or 8 U.S.C.1255a(a)(1), is admitted as a refugee
under 8 U.S.C.1157, or is granted asylum under section 8 U.S.C.1158; but does
not include (i) an alien who fails to apply for naturalization within six months
of the date the alien first becomes eligible (by virtue of period of lawful
permanent residence) to apply for naturalization or, if later, within six months
after November 6, 1986, and (ii) an alien who has applied on a timely basis, but
has not been naturalized as a citizen within 2 years after the date of the
application, unless the alien can establish that the alien is actively pursuing
naturalization, except that time consumed in the Service’s processing the
application shall not be counted toward the 2-year period.”
 
2. Prior to contract award, the contractor shall identify any lawful U.S.
permanent residents and foreign nationals expected to be involved on this
project as a direct employee, subcontractor or consultant. For these
individuals, in addition to resumes, please specify their country of origin, the
type of visa or work permit under which they are performing and an explanation
of their anticipated level of involvement on this project. You may be asked to
provide additional information during negotiations in order to verify the
foreign citizen’s eligibility to participate on a contract. Supplemental
information provided in response to this clause will be protected in accordance
with Privacy Act (5 U.S.C. 552a), if applicable, and the Freedom of Information
Act (5 U.S.C. 552(b)(6)). After award of the contract, the Contractor shall
promptly notify the Contracting Officer and Contracting Officer’s Representative
with the information above prior to making any personnel changes involving
foreign persons. No changes involving foreign persons will be allowed without
prior approval from the Contracting Officer. This clause does not remove any
liability from the contractor to comply with applicable ITAR and EAR export
control obligations and restrictions. This clause shall be included in any
subcontract.”
 

 

 

 

 
HQ0147-14-C-7002
 
Page 44 of 66
 
H-28    DISTRIBUTION CONTROL OF TECHNICAL INFORMATION (Sep 2012)
 
a. The following terms applicable to this clause are defined as follows:
 
           1. DoD Official. Serves in DoD in one of the following positions:
Program Director, Deputy Program Director, Program Manager, Deputy Program
Manager, Procuring Contracting Officer, Administrative Contracting Officer, or
Contracting Officer’s Representative.
 
           2. Technical Document. Any recorded information (including software)
that conveys scientific and technical information or technical data.
 
           3. Scientific and Technical Information. Communicable knowledge or
information resulting from or pertaining to the conduct or management of effort
under this contract. (Includes programmatic information).
 
           4. Technical Data. As defined in DFARS 252.227-7018.
 
           b. Except as otherwise set forth in the Contract Data Requirements
List (CDRL), DD Form 1423 the distribution of any technical documents prepared
under this contract, in any stage of development or completion, is prohibited
outside of the contractor and applicable subcontractors under this contract
unless authorized by the Contracting Officer in writing. However, distribution
of technical data is permissible to DOD officials having a “need to know” in
connection with this contract or any other MDA contract provided that the
technical data is properly marked according to the terms and conditions of this
contract. When there is any doubt as to “need to know” for purposes of this
paragraph, the Contracting Officer or the Contracting Officer’s Representative
will provide direction. Authorization to distribute technical data by the
Contracting Officer or the Contracting Officer’s Representative does not
constitute a warranty of the technical data as it pertains to its accuracy,
completeness, or adequacy. The contactor shall distribute this technical data
relying on its own corporate best practices and the terms and conditions of this
contract. Consequently, the Government assumes no responsibility for the
distribution of such technical data nor will the Government have any liability,
including third party liability, for such technical data should it be
inaccurate, incomplete, improperly marked or otherwise defective. Therefore,
such a distribution shall not violate 18 United States Code § 1905.
 
           c. All technical documents prepared under this contract shall be
marked with the following distribution statement, warning, and destruction
notice: See individual CDRLs (Exhibit A)
 
           1. DISTRIBUTION STATEMENT
 
           2. WARNING - This document/software contains technical data/software
whose export is restricted by the Arms Export Control Act (Title 22, U.S.C., Sec
2751 et seq.) or the Export Administration Act of 1979, as amended, (Title 50,
U.S.C., App 2401 et seq). Violations of these export laws are subject to severe
criminal penalties. Disseminate in accordance with provisions of DOD Directive
5230.25.
 
           3. DESTRUCTION NOTICE - For classified documents, follow the
procedures in DOD 5220.22M, National Industrial Security Program Operating
Manual, Chapter 5, Section 7, or to DoDM 5200.01-V3, DoD Information Security
Program, Enclosure 3, Section 17. For unclassified, limited documents, destroy
by any method that will prevent disclosure of contents or reconstruction of the
document.
 
           d. The Contractor shall insert the substance of this clause,
including this paragraph, in all subcontracts.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 45 of 66
 
H-29    COMMERCIAL COMPUTER SOFTWARE LICENSE (Mar 2013)
 
           a. Unless otherwise approved by the PCO, commercial computer software
licenses shall, upon delivery and acceptance, designate the U.S. Government as a
contingent licensee, able to replace the Contractor as the primary licensee upon
notifying the licensor. A copy of the negotiated license shall be furnished to
the PCO. The terms of the licenses cannot be inconsistent with Federal
procurement law and must satisfy user needs. This includes the Contractor’s /
subcontractor’s needs for the software to perform this contract and the
Government’s needs for the software to accomplish the Government’s ultimate
objectives. At a minimum, this shall include the rights to make an archive copy
of the software, to relocate the computer on which the software resides, to
re-host the software on a different computer, to permit access by support
contractors, and to permit the Government to transfer the license to another
contractor.
 
           b. Nothing in this clause shall take precedence over any other clause
or provision of this contract. Government concurrence, as defined in paragraph a
above, does not in any way affect the Government’s technical data rights as
established by the terms and conditions of this contract.
 
H-30    CONTRACTUAL TERMS & CONDITIONS (Jun 2010)
 
The terms and conditions herein constitute the entire contract and understanding
of the parties and shall supersede all other communications, negotiations,
arrangements and agreements, either oral or written, with respect to the subject
matter hereof. All proposal documentation including, but not limited to, red
line contract terms and conditions, red line statements of work and/or ground
rules and assumptions are hereby void and carry no force or affect as it
pertains to the interpretation or operation of the language of the instant
contract nor should such language be used to provide meaning to any of the terms
or conditions contained herein.
 
H-33    PROGRAM SYNCHRONIZATION (Nov 2010)
 
           a. The Missile Defense Agency (MDA) requires the synchronized
integration of platforms, sensors, and other components of the BMDS which were
or are under separate development by multiple contractors. MDA uses the concept
of End-to-End (EtE) performance to serve as the organizing principle that aligns
and synchronizes these efforts to achieve the desired operational end-state for
the BMDS. Synchronization is defined as the logical alignment of management,
design, development, integration, modification, verification and validation, and
test activities and processes such that sensors, data links, command and control
(C2), and interceptors smoothly and optimally integrate within well-defined and
commonly understood requirements and interfaces.
 
           b. During the performance of this contract, the Contractor shall
provide technical data and other information (to include limited and restricted
rights data as defined by DFARS 252.227-7013 and 252.227-7014 or information
protected under the Freedom of Information Act Exemption 4) to other Ballistic
Missile Defense (BMD) Contractors and Government agencies to facilitate MDA
objectives.
 
           c. Pursuant to paragraphs (a) and (b) above the Contractor shall
negotiate appropriate Associate Contractor Agreements (ACAs) and Non-Disclosure
Agreements (NDAs) with other Contractors as necessary to implement the exchanges
of technical data and other information required, ensure total system EtE
performance, and also to protect technical data and other information from
unauthorized disclosure or use. These agreements must not restrict any of the
Government’s rights established pursuant to this or any other contract. A copy
of each ACA and amendments to ACAs shall be provided to the PCO in order for the
Government to document the flow of information.
 
           d. When associate contracts have been entered into or modified as
described in this clause, the associate contractors and general information on
the purpose of the associate contracts will be incorporated into this clause as
shown below:

       
Company Name
Contract # and Description
ACA Purpose
         
XXX
Complete as Appropriate
 

 

 

 

 

 
HQ0147-14-C-7002
 
Page 46 of 66
 
           e. The ACAs shall, at a minimum, include the following general
information: (1) Identify the associate contractors and their relationships; (2)
Identify the program involved and the relevant Government contracts of the
associate contractors; (3) Describe the associate contractor interfaces by
general subject matter; (4) Specify the categories of information to be
exchanged or support to be provided; (5) Include the expiration date (or event)
of the ACA; and (6) Identify potential conflicts between relevant Government
contracts and the ACA; include agreements on protection of technical data or
other information and restrictions on employees.
 
           f. The Contractor’s performance with respect to integration support,
cooperation, and the exchange and sharing of information with other BMD
contractors, shall comply with security classification requirements as outlined
in the DD Form 254 incorporated into this contract.
 
           g. Nothing in this clause shall take precedence over any other clause
or provision of this contract nor does it in any way effect the Government’s
technical data rights.
 
H-35    INCORPORATING COMMERCIAL AND OPEN SOURCE SOFTWARE (Aug 2012)
 
           a. DFARS 252.227-7018(d) requires the written approval of the PCO
before the Contractor may incorporate any copyrighted computer software in the
software to be delivered under this contract.
 
           b. A request for approval to incorporate Commercial Computer Software
should be accompanied by a license that conforms with the requirements of the
Commercial Computer Software Licenses clause of this contract.
 
           c. A request for approval to incorporate Open Source Software must be
accompanied by the applicable license, a detailed description of the source of
the software and how it has been or will be used, and an explanation of the
restrictions imposed and potential risks and liabilities.
 
           d. Nothing in this clause shall take precedence over any other clause
or provision of this contract. Government concurrence, as defined in paragraph a
above, does not in any way affect the Government’s technical data rights as
established by the terms and conditions of this contract.
 
H-36    CONTRACTOR IDENTIFICATION AND ASSERTION OF RESTRICTIONS ON THE
GOVERNMENT’S USE, RELEASE, OR DISCLOSURE OF NON-COMMERCIAL TECHNICAL DATA OR
COMPUTER SOFTWARE (DEC 2011)
 
           a. The contractor and its subcontractors shall provide a completed
Attachment in accordance with DFARS 252.227-7017 entitled “Identification and
Assertion of Restrictions on the Government’s Use, Release, or Disclosure of
Technical Data or Computer Software” that is signed and dated by a responsible
official of the Contractor. This Attachment is incorporated herein by reference
as if fully set forth. The Attachment identifies and provides information
pertaining to technical data (including computer software documentation) and
computer software that the contractor and subcontractors claim to qualify for
delivery with less than Unlimited Rights. The contractor agrees not to withhold
delivery of the technical data or software based on its claims. The Government
shall investigate the validity of the contractor’s claims and therefore reserves
all its rights regarding the technical data/software in question, to include
those rights set forth in: DFARS 252.227-7018, Rights in Noncommercial technical
data and computer software-Small Business Innovation Research (SBIR) Program;
DFARS 252.227-7019, Validation of Asserted Restrictions--Computer Software;
DFARS 252.227-7028, Technical Data or Computer Software Previously Delivered To
the Government; and, DFAR 252.227-7037, Validation Of Restrictive Markings On
Technical Data clauses until a determination is made.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 47 of 66
 
           b. The contractor shall have, maintain, and follow written procedures
sufficient to assure that restrictive markings/legends are used only when
authorized by the terms of this contract and shall maintain records sufficient
to justify the validity of any restrictive markings/legends on any technical
data or computer software or computer software documentation delivered under
this contract. The Contractor agrees that the Government has Unlimited Rights as
defined by DFARS 252.227-7018 in any deliverable technical data or computer
software or computer software documentation not listed in the Attachment and
that such data or software will not be subject to any restrictive markings or
legends.
 
H-37    INSERTION OF LIMITED OR RESTRICTED RIGHTS (DEC 2010)
 
           a. Hardware items which are subject to Limited Rights in their
associated technical data as defined in DFARS 252.227-7018 and software items
which are subject to Restricted Rights as defined in DFARS 252.227-7018 shall
not be incorporated into the design of any systems, or models/simulations
thereof under this contract without the prior written authorization of the PCO.
The Contractor’s request shall include a rough order of magnitude (ROM) estimate
to perform development if the data or software cannot be used as requested. If
the PCO does not provide a decision within 30 days of the request, the request
is considered denied. In the event the PCO authorizes inclusion of the Limited
Rights technical data and/or Restricted software, such data or software will be
added as an attachment within Section J.
 
           b. Using Government assets in an Independent Research and Development
(IRAD) project may be authorized on a case by case basis. The Contractor’s
request shall include an offer of consideration for use of such Government
assets. The Government will evaluate the request, including the Contractor’s
offer of consideration, and either approve, deny, or offer an alternative form
of consideration. Any such consideration will be mutually agreed to by the
parties prior to use of Government assets. Consideration should include, at a
minimum, specially negotiated rights granting the Government a license for
Government Purpose Rights IAW DFARS 252.227-7018 in the subject IRAD project.
When the Contractor requests the use of Government assets for an IRAD project,
the request shall include the purpose of the IRAD project and the potential
benefit to the Government. The Contractor will be required to execute a bailment
agreement prior to the transfer or use of Government assets.
 
H-43    IMPACT OF GOVERNMENT TEAM PARTICIPATION/ACCESS (JUN 2012)
 
The Government/Contractor organizational/interface approach (e.g., Integrated
Product Teams, Team Execution Reviews, Technical Interchange Meetings, and/or
Working Groups), will require frequent, close interaction and/or surveillance
between the Government and Contractor/subcontractor team members during contract
performance. For this purpose the Contractor, recognizing its privity of
contract with the Government, authorizes the Government to communicate directly
with, and where appropriate visit as well as monitor, the Contractor’s
subcontractors. This access/interface is necessary to support the Government’s
quality and program management approach which emphasizes systematic surveillance
and evaluation techniques used to assess Contractor /subcontractor performance.
Government team members may offer advice, information, support, and facilitate
rapid Government feedback on team-related products, provide clarification, and
review Contractor/subcontractor progress; however, the responsibility and
accountability for successfully accomplishing the requirements of this contract
remain solely with the Contractor. Neither the Contractor nor the subcontractor
shall construe such advice, surveillance, reviews and clarifications by
Government team members as Government-directed changes to the terms of this
contract. The PCO is the only individual authorized to direct or approve any
change to the terms of this contract.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 48 of 66
 
Section I - Contract Clauses
 
CLAUSES INCORPORATED BY REFERENCE

       
52.203-3
Gratuities
APR 1984
 
52.203-5
Covenant Against Contingent Fees
APR 1984
 
52.204-2
Security Requirements
AUG 1996
 
52.204-7
System for Award Management
JUL 2013
 
52.204-10
Reporting Executive Compensation and First-Tier
JUL 2013
   
Subcontract Awards
   
52.209-6
Protecting the Government’s Interest When Subcontracting
AUG 2013
   
With Contractors Debarred, Suspended, or Proposed for
     
Debarment
   
52.211-15
Defense Priority And Allocation Requirements
APR 2008
 
52.215-8
Order of Precedence--Uniform Contract Format
OCT 1997
 
52.222-3
Convict Labor
JUN 2003
 
52.222-21
Prohibition Of Segregated Facilities
FEB 1999
 
52.222-26
Equal Opportunity
MAR 2007
 
52.222-35
Equal Opportunity for Veterans
SEP 2010
 
52.222-36
Affirmative Action For Workers With Disabilities
OCT 2010
 
52.222-37
Employment Reports on Veterans
SEP 2010
 
52.222-50
Combating Trafficking in Persons
FEB 2009
 
52.223-18
Encouraging Contractor Policies To Ban Text Messaging
AUG 2011
   
While Driving
   
52.225-13
Restrictions on Certain Foreign Purchases
JUN 2008
 
52.227-1 Alt I
Authorization And Consent (Dec 2007) - Alternate I
APR 1984
 
52.227-2
Notice And Assistance Regarding Patent And Copyright
DEC 2007
   
Infringement
   
52.227-3
Patent Indemnity
APR 1984
 
52.227-10
Filing Of Patent Applications--Classified Subject Matter
DEC 2007
 
52.227-11
Patent Rights--Ownership By The Contractor
DEC 2007
 
52.232-2
Payments Under Fixed-Price Research And Development
APR 1984
   
Contracts
   
52.232-9
Limitation On Withholding Of Payments
APR 1984
 
52.232-17
Interest
OCT 2010
 
52.232-23
Assignment Of Claims
JAN 1986
 
52.232-25
Prompt Payment
JUL 2013
 
52.232-33
Payment by Electronic Funds Transfer--System for Award
JUL 2013
   
Management
   
52.233-1
Disputes
JUL 2002
 
52.233-3
Protest After Award
AUG 1996
 
52.243-1 Alt V
Changes--Fixed-Price (Aug 1987) - Alternate V
APR 1984
 
52.244-6
Subcontracts for Commercial Items
JUL 2013
 
52.249-1
Termination For Convenience Of The Government (Fixed
APR 1984
   
Price) (Short Form)
   
52.249-9
Default (Fixed-Priced Research And Development)
APR 1984
 
52.252-2
Clauses Incorporated By Reference
FEB 1998
 
52.253-1
Computer Generated Forms
JAN 1991
 
252.201-7000
Contracting Officer’s Representative
DEC 1991
 
252.203-7000
Requirements Relating to Compensation of Former DoD
SEP 2011
   
Officials
   
252.203-7002
Requirement to Inform Employees of Whistleblower Rights
SEP 2013
 
252.204-7000
Disclosure Of Information
AUG 2013
 
252.204-7003
Control Of Government Personnel Work Product
APR 1992
 

 

 

 

 

 
HQ0147-14-C-7002
 
Page 49 of 66

       
252.204-7004 Alt A
System for Award Management Alternate A
MAY 2013
 
252.204-7005
Oral Attestation of Security Responsibilities
NOV 2001
 
252.204-7012
Safeguarding of unclassified controlled technical information
NOV 2013
 
252.209-7004
Subcontracting With Firms That Are Owned or Controlled By DEC 2006
     
The Government of a Terrorist Country
   
252.211-7003
Item Identification and Valuation
JUN 2013
 
252.211-7007
Reporting of Government-Furnished Property
AUG 2012
 
252.225-7048
Export-Controlled Items
JUN 2013
 
252.227-7000
Non-estoppel
OCT 1966
 
252.227-7015
Technical Data--Commercial Items
JUN 2013
 
252.227-7016
Rights in Bid or Proposal Information
JAN 2011
 
252.227-7019
Validation of Asserted Restrictions--Computer Software
SEP 2011
 
252.227-7020
Rights In Special Works
JUN 1995
 
252.227-7025
Limitations on the Use or Disclosure of Government-
MAY 2013
   
Furnished Information Marked with Restrictive Legends
   
252.227-7026
Deferred Delivery Of Technical Data Or Computer Software
APR 1988
 
252.227-7027
Deferred Ordering Of Technical Data Or Computer Software
APR 1988
 
252.227-7030
Technical Data--Withholding Of Payment
MAR 2000
 
252.227-7037
Validation of Restrictive Markings on Technical Data
JUN 2013
 
252.227-7039
Patents--Reporting Of Subject Inventions
APR 1990
 
252.232-7003
Electronic Submission of Payment Requests and Receiving
JUN 2012
   
Reports
   
252.232-7010
Levies on Contract Payments
DEC 2006
 
252.235-7011
Final Scientific or Technical Report
NOV 2004
 
252.243-7001
Pricing Of Contract Modifications
DEC 1991
 
252.246-7001
Warranty Of Data
DEC 1991
 
252.247-7023
Transportation of Supplies by Sea
JUN 2013
 
252.247-7024
Notification Of Transportation Of Supplies By Sea
MAR 2000
 

 
CLAUSES INCORPORATED BY FULL TEXT
 
52.215-22 LIMITATIONS ON PASS-THROUGH CHARGES--IDENTIFICATION OF SUBCONTRACT
EFFORT (OCT 2009)
 
(a) Definitions. Added value, excessive pass-through charge, subcontract, and
subcontractor, as used in this provision, are defined in the clause of this
solicitation entitled ``Limitations on Pass-Through Charges’’ (FAR 52.215-23).
 
(b) General. The offeror’s proposal shall exclude excessive pass-through
charges.
 
(c) Performance of work by the Contractor or a subcontractor. (1) The offeror
shall identify in its proposal the total cost of the work to be performed by the
offeror, and the total cost of the work to be performed by each subcontractor,
under the contract, task order, or delivery order.
 
(2) If the offeror intends to subcontract more than 70 percent of the total cost
of work to be performed under the contract, task order, or delivery order, the
offeror shall identify in its proposal--
 
(i) The amount of the offeror’s indirect costs and profit/fee applicable to the
work to be performed by the subcontractor(s); and
 
(ii) A description of the added value provided by the offeror as related to the
work to be performed by the subcontractor(s).
 

 

 

 

 
HQ0147-14-C-7002
 
Page 50 of 66
 
(3) If any subcontractor proposed under the contract, task order, or delivery
order intends to subcontract to a lower-tier subcontractor more than 70 percent
of the total cost of work to be performed under its subcontract, the offeror
shall identify in its proposal--
 
(i) The amount of the subcontractor’s indirect costs and profit/fee applicable
to the work to be performed by the lower-tier subcontractor(s); and
 
(ii) A description of the added value provided by the subcontractor as related
to the work to be performed by the lower-tier subcontractor(s).
 
(End of provision)
 
52.219-28 POST-AWARD SMALL BUSINESS PROGRAM REREPRESENTATION (APR 2012)
 
(a) Definitions. As used in this clause--
 
Long-term contract means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.
 
Small business concern means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause. Such a concern is ``not dominant in its field of operation’’ when
it does not exercise a controlling or major influence on a national basis in a
kind of business activity in which a number of business concerns are primarily
engaged. In determining whether dominance exists, consideration shall be given
to all appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.
 
(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall rerepresent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:
 
(1) Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.
 
(2) Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.
 
(3) For long-term contracts--
 
(i) Within 60 to 120 days prior to the end of the fifth year of the contract;
and
 
(ii) Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.
 
(c) The Contractor shall rerepresent its size status in accordance with the size
standard in effect at the time of this rerepresentation that corresponds to the
North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at http://www.sba.gov/content/table-small-business-size-standards.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 51 of 66
 
(d) The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.
 
(e) Except as provided in paragraph (g) of this clause, the Contractor shall
make the rerepresentation required by paragraph (b) of this clause by validating
or updating all its representations in the Online Representations and
Certifications Application and its data in the Central Contractor Registration,
as necessary, to ensure that they reflect the Contractor’s current status. The
Contractor shall notify the contracting office in writing within the timeframes
specified in paragraph (b) of this clause that the data have been validated or
updated, and provide the date of the validation or update.
 
(f) If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but is not required
to, take the actions required by paragraphs (e) or (g) of this clause.
 
(g) If the Contractor does not have representations and certifications in ORCA,
or does not have a representation in ORCA for the NAICS code applicable to this
contract, the Contractor is required to complete the following rerepresentation
and submit it to the contracting office, along with the contract number and the
date on which the rerepresentation was completed:
 
The Contractor represents that it (X)) is, ( ) is not a small business concern
under NAICS Code 541712- assigned to contract number HQ0147-14-C-7002.
 
(Contractor to sign and date and insert authorized signer’s name and title).
(End of clause)
 
252.209-7999 REPRESENTATION BY CORPORATIONS REGARDING AN UNPAID DELINQUENT TAX
LIABILITY OR A FELONY CONVICTION UNDER ANY FEDERAL LAW (DEVIATION 2012-O0004)
(JAN 2012)
 
(a) In accordance with sections 8124 and 8125 of Division A of the Consolidated
Appropriations Act, 2012,(Pub. L. 112-74) none of the funds made available by
that Act may be used to enter into a contract with any corporation that—
(1) Has any unpaid Federal tax liability that has been assessed, for which all
judicial and administrative remedies have been exhausted or have lapsed, and
that is not being paid in a timely manner pursuant to an agreement with the
authority responsible for collecting the tax liability, where the awarding
agency is aware of the unpaid tax liability, unless the agency has considered
suspension or debarment of the corporation and made a determination that this
further action is not necessary to protect the interests of the Government.
(2) Was convicted of a felony criminal violation under any Federal law within
the preceding 24 months, where the awarding agency is aware of the conviction,
unless the agency has considered suspension or debarment of the corporation and
made a determination that this action is not necessary to protect the interests
of the Government.
(b) The Offeror represents that—
 
(1) It is [ ___ ] is not [X ] a corporation that has any unpaid Federal tax
liability that has been assessed, for which all judicial and administrative
remedies have been exhausted or have lapsed, and that is not being paid in a
timely manner pursuant to an agreement with the authority responsible for
collecting the tax liability,
 
(2) It is [ ___ ] is not [X ] a corporation that was convicted of a felony
criminal violation under a Federal law within the preceding 24 months.
 
(End of provision)
 

 

 

 

 
HQ0147-14-C-7002
 
Page 52 of 66
 
252.227-7017 IDENTIFICATION AND ASSERTION OF USE, RELEASE, OR DISCLOSURE
RESTRICTIONS. (JAN 2011)
 
(a) The terms used in this provision are defined in following clause or clauses
contained in this solicitation--
 
(1) If a successful offeror will be required to deliver technical data, the
Rights in Technical Data--Noncommercial Items clause, or, if this solicitation
contemplates a contract under the Small Business Innovation Research Program,
the Rights in Noncommercial Technical Data and Computer Software--Small Business
Innovation Research (SBIR) Program clause.
 
(2) If a successful offeror will not be required to deliver technical data, the
Rights in Noncommercial Computer Software and Noncommercial Computer Software
Documentation clause, or, if this solicitation contemplates a contract under the
Small Business Innovation Research Program, the Rights in Noncommercial
Technical Data and Computer Software--Small Business Innovation Research (SBIR)
Program clause.
 
(b) The identification and assertion requirements in this provision apply only
to technical data, including computer software documents, or computer software
to be delivered with other than unlimited rights. For contracts to be awarded
under the Small Business Innovation Research Program, the notification
requirements do not apply to technical data or computer software that will be
generated under the resulting contract. Notification and identification is not
required for restrictions based solely on copyright.
 
(c) Offers submitted in response to this solicitation shall identify, to the
extent known at the time an offer is submitted to the Government, the technical
data or computer software that the Offeror, its subcontractors or suppliers, or
potential subcontractors or suppliers, assert should be furnished to the
Government with restrictions on use, release, or disclosure.
 
(d) The Offeror’s assertions, including the assertions of its subcontractors or
suppliers or potential subcontractors or suppliers shall be submitted as an
attachment to its offer in the following format, dated and signed by an official
authorized to contractually obligate the Offeror:
 
Identification and Assertion of Restrictions on the Government’s Use, Release,
or Disclosure of Technical Data or Computer Software.
 
The Offeror asserts for itself, or the persons identified below, that the
Government’s rights to use, release, or disclose the following technical data or
computer software should be restricted:

       
Technical Data or Computer
Software to be Furnished
With Restrictions *
Basis for Assertion **
Asserted Rights Category ***
Name of Person
Asserting
Restrictions ****
(LIST) *****
(LIST)
(LIST)
(LIST)

 
*For technical data (other than computer software documentation) pertaining to
items, components, or processes developed at private expense, identify both the
deliverable technical data and each such items, component, or process. For
computer software or computer software documentation identify the software or
documentation.
 
**Generally, development at private expense, either exclusively or partially, is
the only basis for asserting restrictions. For technical data, other than
computer software documentation, development refers to development of the item,
component, or process to which the data pertain. The Government’s rights in
computer software documentation generally may not be restricted. For computer
software, development refers to the software. Indicate whether development was
accomplished exclusively or partially at private expense. If development was not
accomplished at private expense, or for computer software documentation, enter
the specific basis for asserting restrictions.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 53 of 66
 
***Enter asserted rights category (e.g., government purpose license rights from
a prior contract, rights in SBIR data generated under another contract, limited,
restricted, or government purpose rights under this or a prior contract, or
specially negotiated licenses).
 
****Corporation, individual, or other person, as appropriate.
 
*****Enter “none” when all data or software will be submitted without
restrictions.
 
Date __________________________________________________
 
Printed Name and Title ________________________________
 
Signature _____________________________________________
 
(End of identification and assertion)
 
(e) An offeror’s failure to submit, complete, or sign the notification and
identification required by paragraph (d) of this provision with its offer may
render the offer ineligible for award.
 
(f) If the Offeror is awarded a contract, the assertions identified in paragraph
(d) of this provision shall be listed in an attachment to that contract. Upon
request by the Contracting Officer, the Offeror shall provide sufficient
information to enable the Contracting Officer to evaluate any listed assertion.
 
(End of provision)
 
252.227-7018 RIGHTS IN NONCOMMERCIAL TECHNICAL DATA AND COMPUTER SOFTWARE--SMALL
BUSINESS INNOVATION RESEARCH (SBIR) PROGRAM. (MAY 2013)
 
(a) Definitions. As used in this clause--
 
(1) “Commercial computer software” means software developed or regularly used
for nongovernmental purposes which--
 
(i) Has been sold, leased, or licensed to the public;
 
(ii) Has been offered for sale, lease, or license to the public;
 
(iii) Has not been offered, sold, leased, or licensed to the public but will be
available for commercial sale, lease, or license in time to satisfy the delivery
requirements of this contract; or
 
(iv) Satisfies a criterion expressed in paragraph (a)(1)(i), (ii), or (iii) of
this clause and would require only minor modification to meet the requirements
of this contract.
 
(2) “Computer database” means a collection of recorded data in a form capable of
being processed by a computer. The term does not include computer software.
 
(3) “Computer program” means a set of instructions, rules, or routines, recorded
in a form that is capable of causing a computer to perform a specific operation
or series of operations.
 
(4) “Computer software” means computer programs, source code, source code
listings, object code listings, design details, algorithms, processes, flow
charts, formulae, and related material that would enable the software to be
reproduced, re-created, or recompiled. Computer software does not include
computer databases or computer software documentation.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 54 of 66
 
(5) “Computer software documentation” means owner’s manuals, user’s manuals,
installation instructions, operating instructions, and other similar items,
regardless of storage medium, that explain the capabilities of the computer
software or provide instructions for using the software.
 
(6) Covered Government support contractor means a contractor under a contract,
the primary purpose of which is to furnish independent and impartial advice or
technical assistance directly to the Government in support of the Government’s
management and oversight of a program or effort (rather than to directly furnish
an end item or service to accomplish a program or effort), provided that the
contractor--
 
(i) Is not affiliated with the prime contractor or a first-tier subcontractor on
the program or effort, or with any direct competitor of such prime contractor or
any such first-tier subcontractor in furnishing end items or services of the
type developed or produced on the program or effort; and
 
(ii) Receives access to the technical data or computer software for performance
of a Government contract that contains the clause at 252.227-7025, Limitations
on the Use or Disclosure of Government-Furnished Information Marked with
Restrictive Legends.
 
(7) “Detailed manufacturing or process data” means technical data that describe
the steps, sequences, and conditions of manufacturing, processing or assembly
used by the manufacturer to produce an item or component or to perform a
process.
 
(8) “Developed” means--
 
(i) (Applicable to technical data other than computer software documentation.)
An item, component, or process, exists and is workable. Thus, the item or
component must have been constructed or the process practiced. Workability is
generally established when the item, component, or process has been analyzed or
tested sufficiently to demonstrate to reasonable people skilled in the
applicable art that there is a high probability that it will operate as
intended. Whether, how much, and what type of analysis or testing is required to
establish workability depends on the nature of the item, component, or process,
and the state of the art. To be considered “developed,” the item, component, or
process need not be at the stage where it could be offered for sale or sold on
the commercial market, nor must the item, component or process be actually
reduced to practice within the meaning of Title 35 of the United States Code;
 
(ii) A computer program has been successfully operated in a computer and tested
to the extent sufficient to demonstrate to reasonable persons skilled in the art
that the program can reasonably be expected to perform its intended purpose;
 
(iii) Computer software, other than computer programs, has been tested or
analyzed to the extent sufficient to demonstrate to reasonable persons skilled
in the art that the software can reasonably be expected to perform its intended
purpose; or
 
(iv) Computer software documentation required to be delivered under a contract
has been written, in any medium, in sufficient detail to comply with
requirements under that contract.
 
(9) “Developed exclusively at private expense” means development was
accomplished entirely with costs charged to indirect cost pools, costs not
allocated to a government contract, or any combination thereof.
 
(i) Private expense determinations should be made at the lowest practicable
level.
 
(ii) Under fixed-price contracts, when total costs are greater than the
firm-fixed-price or ceiling price of the contract, the additional development
costs necessary to complete development shall not be considered when determining
whether development was at government, private, or mixed expense.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 55 of 66
 
(10) “Developed exclusively with government funds” means development was not
accomplished exclusively or partially at private expense.
 
(11) “Developed with mixed funding” means development was accomplished partially
with costs charged to indirect cost pools and/or costs not allocated to a
government contract, and partially with costs charged directly to a government
contract.
 
(12) “Form, fit, and function data” means technical data that describe the
required overall physical, functional, and performance characteristics (along
with the qualification requirements, if applicable) of an item, component, or
process to the extent necessary to permit identification of physically and
functionally interchangeable items.
 
(13) “Generated” means technical data or computer software first created in the
performance of this contract.
 
(14) “Government purpose” means any activity in which the United States
Government is a party, including cooperative agreements with international or
multi-national defense organizations or sales or transfers by the United States
Government to foreign governments or international organizations. Government
purposes include competitive procurement, but do not include the rights to use,
modify, reproduce, release, perform, display, or disclose technical data or
computer software for commercial purposes or authorize others to do so.
 
(15) ``Limited rights’’ means the rights to use, modify, reproduce, release,
perform, display, or disclose technical data, in whole or in part, within the
Government. The Government may not, without the written permission of the party
asserting limited rights, release or disclose the technical data outside the
Government, use the technical data for manufacture, or authorize the technical
data to be used by another party, except that the Government may reproduce,
release, or disclose such data or authorize the use or reproduction of the data
by persons outside the Government if—
 
(i) The reproduction, release, disclosure, or use is--
 
(A) Necessary for emergency repair and overhaul; or
 
(B) A release or disclosure to—
 
(1) A covered Government support contractor in performance of its covered
Government support contracts for use, modification, reproduction, performance,
display, or release or disclosure to a person authorized to receive limited
rights technical data; or
 
(2) A foreign government, of technical data other than detailed manufacturing or
process data, when use of such data by the foreign government is in the interest
of the Government and is required for evaluational or informational purposes;
 
(ii) The recipient of the technical data is subject to a prohibition on the
further reproduction, release, disclosure, or use of the technical data; and
 
(iii) The contractor or subcontractor asserting the restriction is notified of
such reproduction, release, disclosure, or use.
 
(16) “Minor modification” means a modification that does not significantly alter
the nongovernmental function or purpose of computer software or is of the type
customarily provided in the commercial marketplace.
 
(17) “Noncommercial computer software” means software that does not qualify as
commercial computer software under paragraph (a)(1) of this clause.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 56 of 66
 
(18) “Restricted rights” apply only to noncommercial computer software and mean
the Government’s rights to--
 
(i) Use a computer program with one computer at one time. The program may not be
accessed by more than one terminal or central processing unit or time shared
unless otherwise permitted by this contract;
 
(ii) Transfer a computer program to another Government agency without the
further permission of the Contractor if the transferor destroys all copies of
the program and related computer software documentation in its possession and
notifies the licensor of the transfer. Transferred programs remain subject to
the provisions of this clause;
 
(iii) Make the minimum number of copies of the computer software required for
safekeeping (archive), backup, or modification purposes;
 
(iv) Modify computer software provided that the Government may--
 
(A) Use the modified software only as provided in paragraphs (a)(18)(i) and
(iii) of this clause; and
 
(B) Not release or disclose the modified software except as provided in
paragraphs (a)(18)(ii), (v), (vi), and (vii) of this clause;
 
(v) Permit contractors or subcontractors performing service contracts (see
37.101 of the Federal Acquisition Regulation) in support of this or a related
contract to use computer software to diagnose and correct deficiencies in a
computer program, to modify computer software to enable a computer program to be
combined with, adapted to, or merged with other computer programs or when
necessary to respond to urgent tactical situations, provided that—
 
(A) The Government notifies the party which has granted restricted rights that a
release or disclosure to particular contractors or subcontractors was made;
 
(B) Such contractors or subcontractors are subject to the non-disclosure
agreement at 227.7103-7 of the Defense Federal Acquisition Regulation Supplement
or are Government contractors receiving access to the software for performance
of a Government contract that contains the clause at 252.227-7025, Limitations
on the Use or Disclosure of Government-Furnished Information Marked with
Restrictive Legends;
 
(C) The Government shall not permit the recipient to decompile, disassemble, or
reverse engineer the software, or use software decompiled, disassembled, or
reverse engineered by the Government pursuant to paragraph (a)(18)(iv) of this
clause, for any other purpose; and
 
(D) Such use is subject to the limitations in paragraphs (a)(18)(i) through
(iii) of this clause;
 
(vi) Permit contractors or subcontractors performing emergency repairs or
overhaul of items or components of items procured under this or a related
contract to use the computer software when necessary to perform the repairs or
overhaul, or to modify the computer software to reflect the repairs or overhaul
made, provided that—
 
(A) The intended recipient is subject to the non-disclosure agreement at
227.7103-7 or is a Government contractor receiving access to the software for
performance of a Government contract that contains the clause at 252.227-7025,
Limitations on the Use or Disclosure of Government Furnished Information Marked
with Restrictive Legends;
 
(B) The Government shall not permit the recipient to decompile, disassemble, or
reverse engineer the software, or use software decompiled, disassembled, or
reverse engineered by the Government pursuant to paragraph (a)(18)(iv) of this
clause, for any other purpose; and
 
(C) Such use is subject to the limitations in paragraphs (a)(18)(i) through
(iii) of this clause; and
 
 
 

 

 

 

 
HQ0147-14-C-7002
 
Page 57 of 66
 
(vii) Permit covered Government support contractors in the performance of
Government contracts that contain the clause at 252.227-7025, Limitations on the
Use or Disclosure of Government-Furnished Information Marked with Restrictive
Legends, to use, modify, reproduce, perform, display, or release or disclose the
computer software to a person authorized to receive restricted rights computer
software, provided that—
 
(A) The Government shall not permit the covered Government support contractor to
decompile, disassemble, or reverse engineer the software, or use software
decompiled, disassembled, or reverse engineered by the Government pursuant to
paragraph (a)(18)(iv) of this clause, for any other purpose; and
 
(B) Such use is subject to the limitations in paragraphs (a)(18)(i) through (iv)
of this clause.
 
(19) ``SBIR data rights’’ means the Government’s rights during the SBIR data
protection period (specified in paragraph (b)(4) of this clause) to use, modify,
reproduce, release, perform, display, or disclose technical data or computer
software generated a SBIR award as follows:
 
(i) Limited rights in such SBIR technical data; and
 
(ii) Restricted rights in such SBIR computer software.
 
(20) “Technical data” means recorded information, regardless of the form or
method of the recording, of a scientific or technical nature (including computer
software documentation). The term does not include computer software or data
incidental to contract administration, such as financial and/or management
information.
 
(21) “Unlimited rights” means rights to use, modify, reproduce, release,
perform, display, or disclose, technical data or computer software in whole or
in part, in any manner and for any purpose whatsoever, and to have or authorize
others to do so.
 
(b) Rights in technical data and computer software. The Contractor grants or
shall obtain for the Government the following royalty-free, world-wide,
nonexclusive, irrevocable license rights in technical data or noncommercial
computer software. All rights not granted to the Government are retained by the
Contractor.
 
(1) Unlimited rights. The Government shall have unlimited rights in technical
data, including computer software documentation, or computer software generated
under this contract that are--
 
(i) Form, fit, and function data;
 
(ii) Necessary for installation, operation, maintenance, or training purposes
(other than detailed manufacturing or process data);
 
(iii) Corrections or changes to Government-furnished technical data or computer
software;
 
(iv) Otherwise publicly available or have been released or disclosed by the
Contractor or a subcontractor without restrictions on further use, release or
disclosure other than a release or disclosure resulting from the sale, transfer,
or other assignment of interest in the technical data or computer software to
another party or the sale or transfer of some or all of a business entity or its
assets to another party;
 
(v) Data or software in which the Government has acquired previously unlimited
rights under another Government contract or through a specific license; and
 
(vi) SBIR data upon expiration of the SBIR data rights period.
 
(2) Limited rights. The Government shall have limited rights in technical data,
that were not generated under this contract, pertain to items, components or
processes developed exclusively at private expense, and are marked, in
accordance with the marking instructions in paragraph (f)(1) of this clause,
with the legend prescribed in paragraph (f)(2) of this clause.
 
(3) Restricted rights in computer software. The Government shall have restricted
rights in noncommercial computer software required to be delivered or otherwise
furnished to the Government under this contract that were developed exclusively
at private expense and were not generated under this contract.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 58 of 66
 
(4) SBIR data rights. Except for technical data, including computer software
documentation, or computer software in which the Government has unlimited rights
under paragraph (b)(1) of this clause, the Government shall have SBIR data
rights in all technical data or computer software generated under this contract
during the period commencing with contract award and ending upon the date five
years after completion of the project from which such data were generated.
 
(5) Specifically negotiated license rights. The standard license rights granted
to the Government under paragraphs (b)(1) through (b)(4) of this clause may be
modified by mutual agreement to provide such rights as the parties consider
appropriate but shall not provide the Government lesser rights in technical
data, including computer software documentation, than are enumerated in
paragraph (a)(15) of this clause or lesser rights in computer software than are
enumerated in paragraph (a)(18) of this clause. Any rights so negotiated shall
be identified in a license agreement made part of this contract.
 
(6) Prior government rights. Technical data, including computer software
documentation, or computer software that will be delivered, furnished, or
otherwise provided to the Government under this contract, in which the
Government has previously obtained rights shall be delivered, furnished, or
provided with the pre-existing rights, unless--
 
(i) The parties have agreed otherwise; or
 
(ii) Any restrictions on the Government’s rights to use, modify, release,
perform, display, or disclose the technical data or computer software have
expired or no longer apply.
 
(7) Release from liability. The Contractor agrees to release the Government from
liability for any release or disclosure of technical data, computer software, or
computer software documentation made in accordance with paragraph (a)(14),
(a)(17), or (b)(4) of this clause, or in accordance with the terms of a license
negotiated under paragraph (b)(5) of this clause, or by others to whom the
recipient has released or disclosed the data, software, or documentation and to
seek relief solely from the party who has improperly used, modified, reproduced,
released, performed, displayed, or disclosed Contractor data or software marked
with restrictive legends.
 
(8) Covered Government support contractors. The Contractor acknowledges that--
 
(i) Limited rights technical data and restricted rights computer software are
authorized to be released or disclosed to covered Government support
contractors;
 
(ii) The Contractor will be notified of such release or disclosure;
 
(iii) The Contractor may require each such covered Government support contractor
to enter into a non-disclosure agreement directly with the Contractor (or the
party asserting restrictions as identified in a restrictive legend) regarding
the covered Government support contractor’s use of such data or software, or
alternatively that the Contractor (or party asserting restrictions) may waive in
writing the requirement for a non-disclosure agreement; and
 
(iv) Any such non-disclosure agreement shall address the restrictions on the
covered Government support contractor’s use of the data or software as set forth
in the clause at 252.227-7025, Limitations on the Use or Disclosure of
Government-Furnished Information Marked with Restrictive Legends. The
non-disclosure agreement shall not include any additional terms and conditions
unless mutually agreed to by the parties to the non-disclosure agreement.
 
(c) Rights in derivative computer software or computer software documentation.
The Government shall retain its rights in the unchanged portions of any computer
software or computer software documentation delivered under this contract that
the Contractor uses to prepare, or includes in, derivative software or
documentation.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 59 of 66
 
(d) Third party copyrighted technical data and computer software. The Contractor
shall not, without the written approval of the Contracting Officer, incorporate
any copyrighted technical data, including computer software documentation, or
computer software in the data or software to be delivered under this contract
unless the Contractor is the copyright owner or has obtained for the Government
the license rights necessary to perfect a license or licenses in the deliverable
data or software of the appropriate scope set forth in paragraph (b) of this
clause and, prior to delivery of such--
 
(1) Technical data, has affixed to the transmittal document a statement of the
license rights obtained; or
 
(2) Computer software, has provided a statement of the license rights obtained
in a form acceptable to the Contracting Officer.
 
(e) Identification and delivery of technical data or computer software to be
furnished with restrictions on use, release, or disclosure. (1) This paragraph
does not apply to technical data or computer software that were or will be
generated under this contract or to restrictions based solely on copyright.
 
(2) Except as provided in paragraph (e)(3) of this clause, technical data or
computer software that the Contractor asserts should be furnished to the
Government with restrictions on use, release, or disclosure is identified in an
attachment to this contract (the Attachment). The Contractor shall not deliver
any technical data or computer software with restrictive markings unless the
technical data or computer software are listed on the Attachment.
 
(3) In addition to the assertions made in the Attachment, other assertions may
be identified after award when based on new information or inadvertent omissions
unless the inadvertent omissions would have materially affected the source
selection decision. Such identification and assertion shall be submitted to the
Contracting Officer as soon as practicable prior to the scheduled date for
delivery of the technical data or computer software, in the following format,
and signed by an official authorized to contractually obligate the Contractor:
 
Identification and Assertion of Restrictions on the Government’s Use, Release,
or Disclosure of Technical Data or Computer Software.
 
The Contractor asserts for itself, or the persons identified below, that the
Government’s rights to use, release, or disclose the following technical data or
computer software should be restricted:

       
Technical Data or Computer
Software to be Furnished
With Restrictions *
Basis for Assertion **
Asserting Rights Category ***
Name of Person
Asserted
Restrictions ****
       
(LIST)
(LIST)
(LIST)
(LIST)

 
\1\ If the assertion is applicable to items, components, or processes developed
at private expense, identify both the technical data and each such item,
component, or process.
 
\2\ Generally, development at private expense, either exclusively or partially,
is the only basis for asserting restrictions on the Government’s rights to use,
release, or disclose technical data or computer software. Indicate whether
development was exclusively or partially at private expense. If development was
not at private expense, enter the specific reason for asserting that the
Government’s rights should be restricted.
 
\3\ Enter asserted rights category (e.g., limited rights, restricted rights,
government purpose rights, or government purpose license rights from a prior
contract, SBIR data rights under another contract, or specifically negotiated
licenses).
 
\4\ Corporation, individual, or other person, as appropriate.
 
Date __________________________________________________
 
Printed Name and Title ________________________________
 
Signature _____________________________________________
 

 

 

 

 
HQ0147-14-C-7002
 
Page 60 of 66
 
(End of identification and assertion)
 
(4) When requested by the Contracting Officer, the Contractor shall provide
sufficient information to enable the Contracting Officer to evaluate the
Contractor’s assertions. The Contracting Officer reserves the right to add the
Contractor’s assertions to the Attachment and validate any listed assertions, at
a later date, in accordance with the procedures of the Validation of Asserted
Restrictions--Computer Software and/or Validation of Restrictive Markings on
Technical Data clauses of this contract.
 
(f) Marking requirements. The Contractor, and its subcontractors or suppliers,
may only assert restrictions on the Government’s rights to use, modify,
reproduce, release, perform, display, or disclose technical data or computer
software to be delivered under this contract by marking the deliverable data or
software subject to restriction. Except as provided in paragraph (f)(6) of this
clause, only the following markings are authorized under this contract: the
limited rights legend at paragraph (f)(2) of this clause; the restricted rights
legend at paragraph (f)(3) of this clause, the SBIR data rights legend at
paragraph (f)(4) of this clause, or the special license rights legend at
paragraphs (f)(5) of this clause; and/or a notice of copyright as prescribed
under 17 U.S.C. 401 or 402.
 
(1) General marking instructions. The Contractor, or its subcontractors or
suppliers, shall conspicuously and legibly mark the appropriate legend to all
technical data and computer software that qualify for such markings. The
authorized legends shall be placed on the transmittal document or storage
container and, for printed material, each page of the printed material
containing technical data or computer software for which restrictions are
asserted. When only portions of a page of printed material are subject to the
asserted restrictions, such portions shall be identified by circling,
underscoring, with a note, or other appropriate identifier. Technical data or
computer software transmitted directly from one computer or computer terminal to
another shall contain a notice of asserted restrictions. However, instructions
that interfere with or delay the operation of computer software in order to
display a restrictive rights legend or other license statement at any time prior
to or during use of the computer software, or otherwise cause such interference
or delay, shall not be inserted in software that will or might be used in combat
or situations that simulate combat conditions, unless the Contracting Officer’s
written permission to deliver such software has been obtained prior to delivery.
Reproductions of technical data, computer software, or any portions thereof
subject to asserted restrictions shall also reproduce the asserted restrictions.
 
(2) Limited rights markings. Technical data not generated under this contract
that pertain to items, components, or processes developed exclusively at private
expense and delivered or otherwise furnished with limited rights shall be marked
with the following legend:
 
Limited Rights
Contract No. __________________________________________
 
Contractor Name _______________________________________
 
Contractor Address ____________________________________
 
The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose these technical data are restricted by paragraph (b)(2) of the Rights
in Noncommercial Technical Data and Computer Software--Small Business Innovation
Research (SBIR) Program clause contained in the above identified contract. Any
reproduction of technical data or portions thereof marked with this legend must
also reproduce the markings. Any person, other than the Government, who has been
provided access to such data must promptly notify the above named Contractor.
 
(End of legend)
 
(3) Restricted rights markings. Computer software delivered or otherwise
furnished to the Government with restricted rights shall be marked with the
following legend:
 
Restricted Rights
 
Contract No. __________________________________________
 
Contractor Name _______________________________________
 
Contractor Address ____________________________________
 

 

 

 

 
HQ0147-14-C-7002
 
Page 61 of 66
 
The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose this software are restricted by paragraph (b)(3) of the Rights in
Noncommercial Technical Data and Computer Software--Small Business Innovation
Research (SBIR) Program clause contained in the above identified contract. Any
reproduction of computer software or portions thereof marked with this legend
must also reproduce the markings. Any person, other than the Government, who has
been provided access to such data must promptly notify the above named
Contractor.
 
(End of legend)
 
(4) SBIR data rights markings: Except for technical data or computer software in
which the Government has acquired unlimited rights under paragraph (b)(1) of
this clause, or negotiated special license rights as provided in paragraph
(b)(5) of this clause, technical data or computer software generated under this
contract shall be marked with the following legend. The Contractor shall enter
the expiration date for the SBIR data rights period on the legend:
 
SBIR Data Rights
 
Contract No. __________________________________________
 
Contractor Name _______________________________________
 
Address _______________________________________________
 
Expiration of SBIR Data Rights Period _________________
 
The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose technical data or computer software marked with this legend are
restricted during the period shown as provided in paragraph (b)(4) of the Rights
in Noncommercial Technical Data and Computer Software--Small Business Innovation
Research (SBIR) Program clause contained in the above identified contract. No
restrictions apply after the expiration date shown above. Any reproduction of
technical data, computer software, or portions thereof marked with this legend
must also reproduce the markings.
 
(End of legend)
 
(5) Special license rights markings. (i) Technical data or computer software in
which the Government’s rights stem from a specifically negotiated license shall
be marked with the following legend:
 
Special License Rights
 
The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose this technical data or computer software are restricted by Contract No.
________________ (Insert contract number) ________________, License No.
________________ (Insert license identifier) ________________. Any reproduction
of technical data, computer software, or portions thereof marked with this
legend must also reproduce the markings.
 
(end of legend)
 
(ii) For purposes of this clause, special licenses do not include government
purpose license rights acquired under a prior contract (see paragraph (b)(6) of
this clause).
 

 

 

 

 
HQ0147-14-C-7002
 
Page 62 of 66
 
(6) Pre-existing data markings. If the terms of a prior contract or license
permitted the Contractor to restrict the Government’s rights to use, modify,
reproduce, release, perform, display, or disclose technical data or computer
software, and those restrictions are still applicable, the Contractor may mark
such data or software with the appropriate restrictive legend for which the data
or software qualified under the prior contract or license. The marking
procedures in paragraph (f)(1) of this clause shall be followed.
 
(g) Contractor procedures and records. Throughout performance of this contract,
the Contractor, and its subcontractors or suppliers that will deliver technical
data or computer software with other than unlimited rights, shall--
 
(1) Have, maintain, and follow written procedures sufficient to assure that
restrictive markings are used only when authorized by the terms of this clause;
and
 
(2) Maintain records sufficient to justify the validity of any restrictive
markings on technical data or computer software delivered under this contract.
 
(h) Removal of unjustified and nonconforming markings.
 
(1) Unjustified markings. The rights and obligations of the parties regarding
the validation of restrictive markings on technical data or computer software
furnished or to be furnished under this contract are contained in the Validation
of Restrictive Markings on Technical Data and the Validation of Asserted
Restrictions--Computer Software clauses of this contract, respectively.
Notwithstanding any provision of this contract concerning inspection and
acceptance, the Government may ignore or, at the Contractor’s expense, correct
or strike a marking if, in accordance with the applicable procedures of those
clauses, a restrictive marking is determined to be unjustified.
 
(2) Nonconforming markings. A nonconforming marking is a marking placed on
technical data or computer software delivered or otherwise furnished to the
Government under this contract that is not in the format authorized by this
contract. Correction of nonconforming markings is not subject to the Validation
of Restrictive Markings on Technical Data or the Validation of Asserted
Restrictions--Computer Software clause of this contract. If the Contracting
Officer notifies the Contractor of a nonconforming marking or markings and the
Contractor fails to remove or correct such markings within sixty (60) days, the
Government may ignore or, at the Contractor’s expense, remove or correct any
nonconforming markings.
 
(i) Relation to patents. Nothing contained in this clause shall imply a license
to the Government under any patent or be construed as affecting the scope of any
license or other right otherwise granted to the Government under any patent.
 
(j) Limitation on charges for rights in technical data or computer software. (1)
The Contractor shall not charge to this contract any cost, including but not
limited to, license fees, royalties, or similar charges, for rights in technical
data or computer software to be delivered under this contract when--
 
(i) the Government has acquired, by any means, the same or greater rights in the
data or software; or
 
(ii) The data are available to the public without restrictions.
 
(2) The limitation in paragraph (j)(1) of this clause--
 
(i) Includes costs charged by a subcontractor or supplier, at any tier, or costs
incurred by the Contractor to acquire rights in subcontractor of supplier
technical data or computer software, if the subcontractor or supplier has been
paid for such rights under any other Government contract or under a license
conveying the rights to the Government; and
 
(ii) does not include the reasonable costs of reproducing, handling, or mailing
the documents or other media in which the technical data or computer software
will be delivered.
 
(k) Applicability to subcontractors or suppliers. (1) the Contractor shall
assure that the rights afforded its subcontractors and suppliers under 10 U.S.C.
2320, 10 U.S.C. 2321, and the identification, assertion, and delivery processes
required by paragraph (e) of this clause are recognized and protected.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 63 of 66
 
(2) Whenever any noncommercial technical data or computer software is to be
obtained from a subcontractor or supplier for delivery to the Government under
this contract, the Contractor shall use this same clause in the subcontract or
other contractual instrument, and require its subcontractors or suppliers to do
so, without alteration, except to identify the parties. The Contractor shall use
the Technical Data--Commercial Items clause of this contract to obtain technical
data pertaining to commercial items, components, or processes. No other clause
shall be used to enlarge or diminish the Government’s, the Contractor’s, or a
higher tier subcontractor’s or supplier’s rights in a subcontractor’s or
supplier’s technical data or computer software.
 
(3) Technical data required to be delivered by a subcontractor or supplier shall
normally be delivered to the next higher tier contractor, subcontractor, or
supplier. However, when there is a requirement in the prime contract for
technical data which may be submitted with other than unlimited rights by a
subcontractor or supplier, then said subcontractor or supplier may fulfill its
requirement by submitting such technical data directly to the Government, rather
than through a higher tier contractor, subcontractor, or supplier.
 
(4) The Contractor and higher tier subcontractors or suppliers shall not use
their power to award contracts as economic leverage to obtain rights in
technical data or computer software from their subcontractors or suppliers.
 
(5) In no event shall the Contractor use its obligation to recognize and protect
subcontractor or supplier rights in technical data or computer software as an
excuse for failing to satisfy its contractual obligation to the Government.
 
(End of clause)
 
252.232-7006 WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (MAY 2013)
 
(a) Definitions. As used in this clause--
 
Department of Defense Activity Address Code (DoDAAC) is a six position code that
uniquely identifies a unit, activity, or organization.
 
Document type means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).
 
Local processing office (LPO) is the office responsible for payment
certification when payment certification is done external to the entitlement
system.
 
(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and Receiving Reports.
 
(c) WAWF access. To access WAWF, the Contractor shall--
 
(1) Have a designated electronic business point of contact in the System for
Award Management at https://www.acquisition.gov; and
 
(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.
 
(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
“Web Based Training” link on the WAWF home page at https://wawf.eb.mil/.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 64 of 66
 
(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.
 
(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:
 
(1) Document type. The Contractor shall use the following document type(s).
 
INVOICES
 
(Contracting Officer: Insert applicable document type(s). Note: If a “Combo”
document type is identified but not supportable by the Contractor’s business
systems, an “Invoice” (stand-alone) and “Receiving Report” (stand-alone)
document type may be used instead.)
 
(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.
 
DESTINATION
 
(Contracting Officer: Insert inspection and acceptance locations or “Not
applicable”.)
 
(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the system.

     
Routing Data Table*
 
   
 
Field Name in WAWF
 
Data to be entered in WAWF
 
 
 
Pay Official DoDAAC
 

 
Issue By DoDAAC

 
Admin DoDAAC

 
Inspect By DoDAAC

 
Ship To Code

 
Ship From Code

 
Mark For Code

 
Service Approver (DoDAAC)

 
Service Acceptor (DoDAAC)

 
Accept at Other DoDAAC
N/A
 
LPO DoDAAC
N/A
 
DCAA Auditor DoDAAC

 
Other DoDAAC(s)
N/A
 
 

 
(*Contracting Officer: Insert applicable DoDAAC information or “See schedule” if
multiple ship to/acceptance locations apply, or “Not applicable.”)
 
(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/cost per
unit, fee (if applicable), and all relevant back-up documentation, as defined in
DFARS Appendix F, (e.g. timesheets) in support of each payment request.
 
(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the “Send Additional Email Notifications” field of WAWF once
a document is submitted in the system.
 

 

 

 

 
HQ0147-14-C-7002
 
Page 65 of 66
 
 
 


(Contracting Officer: Insert applicable email addresses or “Not applicable.”)
 
(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding
invoicing in WAWF from the following contracting activity’s WAWF point of
contact.
 
 

(Contracting Officer: Insert applicable information or “Not applicable.”)
 
(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988. (End of
clause)
 
252.235-7010 Acknowledgment of Support and Disclaimer. (MAY 1995)
 
(a) The Contractor shall include an acknowledgment of the Government’s support
in the publication of any material based on or developed under this contract,
stated in the following terms: This material is based upon work supported by the
[name of contracting agency(ies)] under Contract No. [Contracting agency(ies)
contract number(s)].
 
(b) All material, except scientific articles or papers published in scientific
journals, must, in addition to any notices or disclaimers by the Contractor,
also contain the following disclaimer: Any opinions, findings and conclusions or
recommendations expressed in this material are those of the author(s) and do not
necessarily reflect the views of the [name of contracting agency(ies)].
 
(End of clause)
 

 

 

 

 
HQ0147-14-C-7002
 
Page 66 of 66
 
Section J - List of Documents, Exhibits and Other Attachments

       
LIST OF ATTACHMENTS
     
Exhibit/Attachment
Table of Contents
   
DOCUMENT TYPE
DESCRIPTION
PAGES
DATE
       
Exhibit A
Contract Data
18
22-APR-2014
 
Requirements Lists,
     
DD Form 1423-1
           
Attachment 1
Policy Memorandum
02
30-MAY-2012
 
No. 51 Organizational
     
Conflicts of Interests
           
Attachment 2
SOW Reference Proposal
39
07-OCT-2013
 
Proposal B2-1973
     
(Incorporated by Reference)
           
Attachment 3
Data Rights
05
11-JUN-2014
       
Attachment 4
Milestone Schedule
02
02-JUL-2014

 

 

 